Exhibit 10.3

 

--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of April 16, 2007

among

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S IP HOLDER LLC,

DOMINO’S PIZZA DISTRIBUTION LLC and

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

each as Co-Issuer,

DOMINO’S PIZZA LLC,

as Master Servicer,

CERTAIN CONDUIT INVESTORS,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

JPMORGAN CHASE BANK, N. A.,

as L/C Provider,

LEHMAN COMMERCIAL PAPER INC.,

as Swingline Lender,

and

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2

SECTION 1.01 Definitions

   2

ARTICLE II PURCHASE AND SALE OF CLASS A-1 NOTES

   2

SECTION 2.01 The Initial Advance Note Purchase

   2

SECTION 2.02 Advances

   3

SECTION 2.03 Borrowing Procedures

   4

SECTION 2.04 The Series 2007-1 Class A-1 Notes

   6

SECTION 2.05 Reduction in Commitments

   6

SECTION 2.06 Swingline Commitment

   9

SECTION 2.07 L/C Commitment

   13

SECTION 2.08 L/C Reimbursement Obligations

   16

SECTION 2.09 L/C Participations

   19

ARTICLE III INTEREST AND FEES

   20

SECTION 3.01 Interest

   20

SECTION 3.02 Fees

   22

SECTION 3.03 Eurodollar Lending Unlawful

   22

SECTION 3.04 Deposits Unavailable

   23

SECTION 3.05 Increased Costs, etc.

   23

SECTION 3.06 Funding Losses

   23

SECTION 3.07 Increased Capital Costs

   24

SECTION 3.08 Taxes

   25

SECTION 3.09 Change of Lending Office

   27

ARTICLE IV OTHER PAYMENT TERMS

   27

SECTION 4.01 Time and Method of Payment

   27

SECTION 4.02 Order of Distributions

   28

SECTION 4.03 L/C Cash Collateral

   28

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

   29

SECTION 5.01 Authorization and Action of the Administrative Agent

   29

SECTION 5.02 Delegation of Duties

   29

SECTION 5.03 Exculpatory Provisions

   30

SECTION 5.04 Reliance

   30

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers

   30

SECTION 5.06 The Administrative Agent in its Individual Capacity

   31

SECTION 5.07 Successor Administrative Agent

   31

SECTION 5.08 Authorization and Action of Funding Agents

   31

SECTION 5.09 Delegation of Duties

   32

SECTION 5.10 Exculpatory Provisions

   32

SECTION 5.11 Reliance

   33



--------------------------------------------------------------------------------

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers

   33

SECTION 5.13 The Funding Agent in its Individual Capacity

   33

SECTION 5.14 Successor Funding Agent

   33

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   34

SECTION 6.01 The Co-Issuers

   34

SECTION 6.02 Master Servicer

   35

SECTION 6.03 Lender Parties

   35

ARTICLE VII CONDITIONS

   37

SECTION 7.01 Conditions to Purchase and Effectiveness

   37

SECTION 7.02 Conditions to Initial Extensions of Credit

   37

SECTION 7.03 Conditions to Each Extension of Credit

   38

ARTICLE VIII COVENANTS

   39

SECTION 8.01 Covenants

   39

ARTICLE IX MISCELLANEOUS PROVISIONS

   41

SECTION 9.01 Amendments

   41

SECTION 9.02 No Waiver; Remedies

   42

SECTION 9.03 Binding on Successors and Assigns

   42

SECTION 9.04 Survival of Agreement

   43

SECTION 9.05 Payment of Costs and Expenses; Indemnification

   43

SECTION 9.06 Characterization as Related Document; Entire Agreement

   46

SECTION 9.07 Notices

   46

SECTION 9.08 Severability of Provisions

   47

SECTION 9.09 Tax Characterization

   47

SECTION 9.10 No Proceedings; Limited Recourse

   47

SECTION 9.11 Confidentiality

   48

SECTION 9.12 GOVERNING LAW

   49

SECTION 9.13 JURISDICTION

   49

SECTION 9.14 WAIVER OF JURY TRIAL

   49

SECTION 9.15 Counterparts

   50

SECTION 9.16 Third Party Beneficiary

   50

SECTION 9.17 Assignment

   50

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Investor Groups and Commitments SCHEDULE II    Notice Addresses
for Lender Parties and Agents SCHEDULE III    Additional Closing Conditions
EXHIBIT A    Form of Advance Request EXHIBIT A-1    Form of Swingline Loan
Request EXHIBIT B    Form of Assignment and Assumption Agreement EXHIBIT C   
Form of Investor Group Supplement

 

iii



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of April 16, 2007 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), is made by and among:

(a) DOMINO’S PIZZA MASTER ISSUER LLC, a Delaware limited liability company (the
“Master Issuer”), DOMINO’S IP HOLDER LLC, a Delaware limited liability company
(the “IP Holder”), DOMINO’S PIZZA DISTRIBUTION LLC, a Delaware limited liability
company (the “Domestic Distributor”), and DOMINO’S SPV CANADIAN HOLDING COMPANY
INC., a Delaware corporation (the “SPV Canadian Holdco” and together with the
Master Issuer, the IP Holder and the Domestic Distributor, collectively, the
“Co-Issuers” and each, a “Co-Issuer”),

(b) DOMINO’S PIZZA LLC, a Michigan limited liability company (“DPL” or the
“Master Servicer”),

(c) the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(d) the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(e) for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(f) JPMORGAN CHASE BANK, N. A., as L/C Provider,

(g) LEHMAN COMMERCIAL PAPER INC., as Swingline Lender, and

(h) LEHMAN COMMERCIAL PAPER INC., in its capacity as administrative agent for
the Conduit Investors, the Committed Note Purchasers, the Funding Agents, the
L/C Provider and the Swingline Lender (together with its permitted successors
and assigns in such capacity, the “Administrative Agent” or the “Series 2007-1
Class A-1 Administrative Agent”).

BACKGROUND

1. Contemporaneously with the execution and delivery of this Agreement, the
Co-Issuers and Citibank, N.A., as Trustee, are entering into the Series 2007-1
Supplement, of even date herewith (as the same may be amended, supplemented,



--------------------------------------------------------------------------------

restated or otherwise modified from time to time in accordance with the terms
thereof, the “Series 2007-1 Supplement”), to the Base Indenture, of even date
herewith (as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, exclusive of
any Series Supplement, the “Base Indenture” and, together with the Series 2007-1
Supplement and any other Series Supplement, the “Indenture”), among the
Co-Issuers and the Trustee, pursuant to which the Co-Issuers will issue Series
2007-1 Class A-1 Notes (as defined in the Series 2007-1 Supplement).

2. The Co-Issuers wish to (a) issue the Series 2007-1 Class A-1 Advance Notes to
each Funding Agent on behalf of the Investors in the related Investor Group, and
obtain the agreement of the applicable Investors to make loans from time to time
(each, an “Advance” or a “Series 2007-1 Class A-1 Advance” and, collectively,
the “Advances” or the “Series 2007-1 Class A-1 Advances”) that will constitute
the purchase of Series 2007-1 Class A-1 Outstanding Principal Amounts on the
terms and conditions set forth in this Agreement; (b) issue the Series 2007-1
Class A-1 Swingline Note to the Swingline Lender and obtain the agreement of the
Swingline Lender to make Swingline Loans on the terms and conditions set forth
in this Agreement; and (c) issue the Series 2007-1 Class A-1 L/C Note to the L/C
Provider and obtain the agreement of the L/C Provider to provide Letters of
Credit on the terms and conditions set forth in this Agreement. DPL has joined
in this Agreement to confirm certain representations, warranties and covenants
made by it for the benefit of each Lender Party.

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2007-1 Supplemental Definitions List
attached to the Series 2007-1 Supplement as Annex A or in the Base Indenture
Definitions List attached to the Base Indenture as Annex A, as applicable.
Unless otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.

ARTICLE II

PURCHASE AND SALE OF CLASS A-1 NOTES

SECTION 2.01 The Initial Advance Note Purchase. On the terms and conditions set
forth in the Indenture and this Agreement, and in reliance on the covenants,
representations and agreements set forth herein and therein, the Co-Issuers
shall issue and shall cause the Trustee to authenticate the initial Series
2007-1 Class A-1 Advance Notes, which the Co-Issuers shall deliver to each
Funding Agent on behalf of the Investors in the related Investor Group on the
Series 2007-1 Closing Date. Such initial Series 2007-1 Class A-1 Advance Note
for each Investor Group shall be dated the Series 2007-1 Closing Date, shall be
registered in the name of the related Funding Agent or its nominee, as agent for
the related Investors, or in such other name as such Funding Agent may

 

2



--------------------------------------------------------------------------------

request, shall have a maximum principal amount equal to the Maximum Investor
Group Principal Amount for such Investor Group, shall have an initial
outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2007-1 Class A-1 Initial Advance Principal Amount, and
shall be duly authenticated in accordance with the provisions of the Indenture.

SECTION 2.02 Advances. (a) Subject to the terms and conditions of this Agreement
and the Indenture, each Eligible Conduit Investor, if any, may and, if such
Conduit Investor determines that it will not make (or it does not in fact make)
an Advance or any portion of an Advance, its related Committed Note Purchaser(s)
shall or, if there is no Eligible Conduit Investor with respect to any Investor
Group, the Committed Note Purchaser with respect to such Investor Group shall,
upon the Co-Issuers’ request delivered in accordance with the provisions of
Section 2.03 and the satisfaction of all conditions precedent thereto (or under
the circumstances set forth in Section 2.05, 2.06 or 2.08), make Advances from
time to time during the Commitment Term; provided that such Advances shall be
made ratably by each Investor Group based on their respective Commitment
Percentages and the portion of any such Advance made by any Committed Note
Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group); provided
further that no Advance shall be required or permitted to be made by any
Investor on any date if, after giving effect to such Advance, (i) the related
Investor Group Principal Amount would exceed the related Maximum Investor Group
Principal Amount or (ii) the Series 2007-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2007-1 Class A-1 Maximum Principal Amount.

(b) Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, (i) such Conduit Investor shall promptly notify the Administrative
Agent (who shall promptly notify the related Funding Agent and the Co-Issuers)
thereof, and (ii) the Co-Issuers shall have the right, exercisable upon three
Business Days’ prior written notice to the Administrative Agent (who shall
promptly notify the related Funding Agent), to require such Conduit Investor to
transfer all of its then-outstanding CP Advances to its related Committed Note
Purchaser(s) or, at such Committed Note Purchaser’s option, to another permitted
transferee in accordance with Section 9.03 or 9.17, as applicable. From and
after the date of such transfer, such Advances shall bear interest at the Base
Rate or the Eurodollar Rate, as applicable, in accordance with the second
sentence of Section 3.01(a).

(c) Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2007-1 Closing Date will be
evidenced by the Series 2007-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2007-1 Class A-1 Initial
Advance Principal Amounts corresponding to the amount of such Advances. All of
the other Advances will constitute Increases evidenced by the Series 2007-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2007-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

 

3



--------------------------------------------------------------------------------

(d) Section 2.2(b) of the Series 2007-1 Supplement specifies the procedures to
be followed in connection with any Voluntary Decrease of the Series 2007-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be in an aggregate minimum principal amount of $500,000
and integral multiples of $100,000 in excess thereof.

(e) Subject to the terms of this Agreement and the Series 2007-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2007-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

SECTION 2.03 Borrowing Procedures.

(a) Whenever the Co-Issuers wish a Borrowing to be made, the Co-Issuers shall
(or shall cause the Master Servicer to) notify the Administrative Agent (who
shall promptly notify each Funding Agent of its pro rata share thereof and
notify the Trustee, the Series 2007-1 Class A Insurers, the Swingline Lender and
the L/C Provider in writing of such Borrowing) upon irrevocable written notice
in the form of an Advance Request delivered to the Administrative Agent no later
than 12:00 p.m. (New York time) on the Business Day (or, in the case of any
Eurodollar Advances for purposes of Section 3.01(b), on the third Business Day)
prior to the date of Borrowing, which date of Borrowing shall be a Business Day
during the Commitment Term. Each such notice shall be irrevocable and shall in
each case refer to this Agreement and specify (i) the Borrowing date, (ii) the
aggregate amount of the requested Borrowing to be made on such date, (iii) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings to be repaid
with the proceeds of such Borrowing on the Borrowing date, which amount shall
constitute all outstanding Swingline Loans and Unreimbursed L/C Drawings
outstanding on the date of such notice, and (iv) sufficient instructions for
application of the balance, if any, of the proceeds of such Borrowing on the
Borrowing date. Requests for any Borrowing may not be made in an aggregate
principal amount of less than $1,000,000 or in an aggregate principal amount
which is not an integral multiple of $500,000 in excess thereof (except as
otherwise provided herein with respect to Borrowings for the purpose of repaying
then outstanding Swingline Loans or Unreimbursed L/C Drawings). The Co-Issuers
agree to cause requests for Borrowings to be made upon notice of any drawing
under a Letter of Credit, and in any event at least one time every three
Business Days if any Swingline Loans or Unreimbursed L/C Drawings are
outstanding, in amounts at least sufficient to repay in full all Swingline Loans
and Unreimbursed L/C Drawings outstanding on the date of the applicable request.
Each Borrowing shall be ratably allocated among the Investor Groups’ respective
Maximum Investor Group Principal Amounts. Each Funding Agent shall promptly
advise its related Conduit Investor, if any, of any notice given pursuant to
this Section 2.03(a) and shall promptly thereafter (but in no event later than
11:00 a.m. (New York time) on the date of Borrowing) notify the Administrative
Agent, the Co-Issuers and the related Committed Note Purchaser(s) whether such
Conduit Investor has determined to

 

4



--------------------------------------------------------------------------------

make all or any portion of the Advances in such Borrowing that are to be made by
its Investor Group. On the date of each Borrowing and subject to the other
conditions set forth herein and in the Series 2007-1 Supplement (and, if
requested by the Administrative Agent, confirmation from the Swingline Lender
and the L/C Provider, as applicable, as to (x) the amount of outstanding
Swingline Loans and Unreimbursed L/C Drawings to be repaid with the proceeds of
such Borrowing on the Borrowing date, (y) the Undrawn L/C Face Amount of all
Letters of Credit then outstanding and (z) the principal amount of any other
Swingline Loans or Unreimbursed L/C Drawings then outstanding), the applicable
Investors in each Investor Group shall make available to the Administrative
Agent the amount of the Advances in such Borrowing that are to be made by such
Investor Group by wire transfer in U.S. Dollars of such amount in same day funds
no later than 3:00 p.m. (New York time) on the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall immediately make such proceeds
available, first, to the Swingline Lender and the L/C Provider for application
to repayment of the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings as set forth in the applicable Advance Request, ratably in proportion
to such respective amounts, and, second, to the Co-Issuers as instructed in the
applicable Advance Request.

(b) The failure of any Committed Note Purchaser to make the Advance to be made
by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing.

(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Co-Issuers, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Co-Issuers, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Co-Issuers jointly and severally
agree to repay (without duplication) to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is made available to the Swingline Lender, the L/C
Provider and/or the Co-Issuers, as applicable, until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Co-Issuers, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Investor, the Federal Funds Rate

 

5



--------------------------------------------------------------------------------

and without deduction by such Investor for any withholding taxes. If such
Investor shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Investor’s Advance as part of such
Borrowing for purposes of this Agreement.

SECTION 2.04 The Series 2007-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is funded or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2007-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2007-1 Class A-1 Advance Note, of such Advance, Swingline Loan or
Letter of Credit and the amount of such reduction, as applicable. The Co-Issuers
hereby authorize each duly authorized officer, employee and agent of such Series
2007-1 Class A-1 Noteholder to make such notations on the books and records as
aforesaid and every such notation made in accordance with the foregoing
authority shall be prima facie evidence of the accuracy of the information so
recorded; provided, however, that in the event of a discrepancy between the
books and records of such Series 2007-1 Class A-1 Noteholder and the records
maintained by the Trustee pursuant to the Indenture, such discrepancy shall be
resolved by such Series 2007-1 Class A-1 Noteholder, the Series 2007-1 Class A
Lead Insurer and the Trustee, and such resolution shall control in the absence
of manifest error; provided further that the failure of any such notation to be
made, or any finding that a notation is incorrect, in any such records shall not
limit or otherwise affect the obligations of the Co-Issuers under this Agreement
or the Indenture.

SECTION 2.05 Reduction in Commitments.

(a) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent (who shall promptly notify the Trustee, each Funding Agent and each
Investor), effect a permanent reduction in the Series 2007-1 Class A-1 Maximum
Principal Amount and a corresponding reduction in each Commitment Amount and
Maximum Investor Group Principal Amount on a pro rata basis; provided that
(i) any such reduction will be limited to the undrawn portion of the
Commitments, although any such reduction may be combined with a Voluntary
Decrease effected pursuant to and in accordance with Section 2.2(b) of the
Series 2007-1 Supplement, (ii) any such reduction must be in a minimum amount of
$10,000,000, (iii) after giving effect to such reduction, the Series 2007-1
Class A-1 Maximum Principal Amount equals or exceeds $50,000,000, unless reduced
to zero, and (iv) no such reduction shall be permitted if, after giving effect
thereto, (x) the aggregate Commitment Amounts would be less than the Series
2007-1 Class A-1 Outstanding Principal Amount (excluding any Undrawn L/C Face
Amounts with respect to which cash collateral is held by the L/C Provider
pursuant to Section 4.03) or (y) the aggregate Commitment Amounts would be less
than the sum of the Swingline Commitment and the L/C Commitment. Any reduction
made pursuant to this Section 2.05(a) shall be made ratably among the Investor
Groups on the basis of their respective Maximum Investor Group Principal
Amounts.

(b) If any of the following events shall occur, then the Commitments shall be
automatically and permanently reduced on the dates and in the amounts set forth

 

6



--------------------------------------------------------------------------------

below with respect to the applicable event and the other consequences set forth
below with respect to the applicable event shall ensue (and the Co-Issuers shall
give the Trustee, the Series 2007-1 Class A Lead Insurer and the Administrative
Agent prompt written notice thereof):

(i) (A) on the Business Day immediately preceding the Series 2007-1 Adjusted
Repayment Date, (x) the principal amount of all then-outstanding Swingline Loans
and Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances
made on such date (and the Co-Issuers agree to deliver such Advance Requests
under Section 2.03 as may be necessary to cause such Advances to be made), and
(y) the Swingline Commitment and the L/C Commitment shall both be automatically
and permanently reduced to zero; (B) on the Series 2007-1 Adjusted Repayment
Date, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate (all Undrawn L/C Face Amounts having expired by their
terms prior to such date), and (y) the corresponding portions of the Series
2007-1 Class A-1 Maximum Principal Amount, the Commitment Amounts and the
Maximum Investor Group Principal Amounts shall be automatically and permanently
reduced by a corresponding amount; and (C) each payment of principal on the
Series 2007-1 Class A-1 Outstanding Principal Amount occurring on or after the
Series 2007-1 Adjusted Repayment Date shall result automatically and permanently
in a dollar-for-dollar reduction of the Series 2007-1 Class A-1 Maximum
Principal Amount and a corresponding reduction in each Commitment Amount and
Maximum Investor Group Principal Amount on a pro rata basis;

(ii) if a Rapid Amortization Event occurs prior to the Series 2007-1 Adjusted
Repayment Date, then (A) on the date such Rapid Amortization Event occurs,
(x) all portions of the Commitments in excess of the Series 2007-1 Class A-1
Outstanding Principal Amount (excluding any Undrawn L/C Face Amounts to the
extent cash collateral is held with respect thereto by the L/C Provider pursuant
to Section 4.03) shall automatically and permanently terminate, (y) the
corresponding portions of the Series 2007-1 Class A-1 Maximum Principal Amount,
the Commitment Amounts and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced by a corresponding amount, and (z) the
Swingline Commitment and the L/C Commitment shall both be automatically and
permanently reduced to zero; (B) no later than the second Business Day after the
occurrence of such Rapid Amortization Event, the principal amount of all
then-outstanding Swingline Loans and Unreimbursed L/C Drawings shall be repaid
in full with proceeds of Advances (and the Co-Issuers agree to deliver such
Advance Requests under Section 2.03 as may be necessary to cause such Advances
to be made); and (C) each payment of principal on the Series 2007-1 Class A-1
Outstanding Principal Amount occurring on or after the date of such Rapid
Amortization Event (excluding the repayment of any outstanding Swingline Loans
and Unreimbursed L/C Obligations with proceeds of Advances pursuant to clause
(B) above but including payments that are used to cash collateralize any Undrawn
L/C Face Amounts) shall result automatically and permanently in a
dollar-for-dollar reduction of the Series 2007-1 Class A-1 Maximum Principal
Amount and a corresponding reduction in each Commitment Amount and Maximum
Investor Group Principal Amount on a pro rata basis;

 

7



--------------------------------------------------------------------------------

(iii) if a Change of Control occurs (unless the Control Party has provided its
prior written consent thereto), then (A) on the date such Change of Control
occurs, (x) all portions of the Commitments in excess of the Series 2007-1
Class A-1 Outstanding Principal Amount (excluding any Undrawn L/C Face Amounts
to the extent cash collateral is held with respect thereto by the L/C Provider
pursuant to Section 4.03) shall automatically and permanently terminate, (y) the
corresponding portions of the Series 2007-1 Class A-1 Maximum Principal Amount,
the Commitment Amounts and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced by a corresponding amount, and (z) the
Swingline Commitment and the L/C Commitment shall both be automatically and
permanently reduced to zero; (B) if the Series 2007-1 Prepayment Date specified
in the applicable Prepayment Notice is scheduled to occur more than two Business
Days after such occurrence, then no later than the second Business Day after the
occurrence of such Change of Control, the principal amount of all
then-outstanding Swingline Loans and Unreimbursed L/C Drawings shall be repaid
in full with proceeds of Advances (and the Co-Issuers agree to deliver such
Advance Requests under Section 2.03 as may be necessary to cause such Advances
to be made); and (C) on the Series 2007-1 Prepayment Date specified in the
applicable Prepayment Notice, (x) the Series 2007-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts and the Maximum Investor Group Principal Amounts
shall all be automatically and permanently reduced to zero, and (y) the
Co-Issuers shall cause the Series 2007-1 Class A-1 Outstanding Principal Amount
to be paid in full (or, in the case of any then-outstanding Undrawn L/C Face
Amounts, to be fully cash collateralized pursuant to Sections 4.02 and 4.03),
together with accrued interest and fees and all other amounts then due and
payable to the Lender Parties, the Administrative Agent and the Funding Agents
under this Agreement and the other Related Documents;

(iv) if Series 2007-1 Weekly Extension Principal Prepayments or Indemnification
Payments are allocated to and deposited in the applicable Series Distribution
Account for the Series 2007-1 Notes in accordance with Section 3.7(c)(ii) or
Section 3.7(i) of the Series Supplement at a time when no Class A Senior Notes
other than Class A-1 Senior Notes are Outstanding, (x) the aggregate amount of
the Commitments shall be automatically and permanently reduced on the date of
such deposit by an amount (the “Series 2007-1 Class A-1 Allocated Payment
Reduction Amount”) equal to the product of (A) the portion, if any, of such
Series 2007-1 Weekly Extension Principal Prepayments or Indemnification Payments
remaining after depositing the applicable portion thereof in the applicable
Series Distribution Accounts for all Classes of Class A Senior Notes other than
any Class A-1 Senior Notes and (B) the percentage that the then-outstanding
amount of the Commitments bears to the aggregate amount of all then-outstanding
commitments to extend credit in respect of all Class A-1 Senior Notes; (y) the
corresponding portions of the Series 2007-1 Class A-1 Maximum Principal Amount,
the Commitment Amounts and the Maximum

 

8



--------------------------------------------------------------------------------

Investor Group Principal Amounts shall be automatically and permanently reduced
by a corresponding amount on such date (and, if after giving effect to such
reduction the aggregate Commitment Amounts would be less than the sum of the
Swingline Commitment and the L/C Commitment, then the aggregate amount of the
Swingline Commitment and the L/C Commitment shall be reduced by the amount of
such difference, with such reduction to be allocated between them in accordance
with the written instructions of the Co-Issuers delivered prior to such date;
provided that after giving effect thereto the aggregate amount of the Swingline
Loans and the L/C Obligations do not exceed the Swingline Commitment and the L/C
Commitment, respectively, as so reduced; provided further that in the absence of
such instructions, such reduction shall be allocated first to the Swingline
Commitment and then to the L/C Commitment); and (z) the Series 2007-1 Class A-1
Outstanding Principal Amount shall be repaid or prepaid in an aggregate amount
equal to such Series 2007-1 Class A-1 Allocated Payment Reduction Amount on the
date and in the order required by such Section 3.7(c)(ii) or Section 3.7(i), as
applicable, of the Series 2007-1 Supplement; and

(v) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2007-1 Class A-1 Notes is accelerated pursuant to Section 9.2 of
the Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2007-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts and the Maximum Investor Group Principal Amounts
shall all be automatically and permanently reduced to zero upon such
acceleration and the Co-Issuers shall immediately cause the Series 2007-1
Class A-1 Outstanding Principal Amount to be paid in full (or, in the case of
any then-outstanding Undrawn L/C Face Amounts, to be fully cash collateralized
pursuant to Sections 4.02 and 4.03), together with accrued interest and fees and
all other amounts then due and payable to the Lender Parties, the Administrative
Agent and the Funding Agents under this Agreement and the other Related
Documents.

SECTION 2.06 Swingline Commitment.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2007-1 Class A-1 Swingline Note which the
Co-Issuers shall deliver to the Swingline Lender on the Series 2007-1 Closing
Date. Such initial Series 2007-1 Class A-1 Swingline Note shall be dated the
Series 2007-1 Closing Date, shall be registered in the name of the Swingline
Lender or its nominee, or in such other name as the Swingline Lender may
request, shall have a maximum principal amount equal to the Swingline
Commitment, shall have an initial outstanding principal amount equal to the
Series 2007-1 Class A-1 Initial Swingline Principal Amount, and shall be duly
authenticated in accordance with the provisions of the Indenture. Subject to the
terms and conditions hereof, the Swingline Lender, in reliance on the agreements
of the

 

9



--------------------------------------------------------------------------------

Committed Note Purchasers set forth in this Section 2.06, agrees to make
swingline loans (each, a “Swingline Loan” or a “Series 2007-1 Class A-1
Swingline Loan” and, collectively, the “Swingline Loans” or the “Series 2007-1
Class A-1 Swingline Loans”) to the Co-Issuers from time to time during the
period commencing on the Series 2007-1 Closing Date and ending on the date that
is two Business Days prior to the Commitment Termination Date; provided that the
Swingline Lender shall have no obligation or right to make any Swingline Loan
if, after giving effect thereto, (i) the aggregate principal amount of Swingline
Loans outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2007-1
Class A-1 Outstanding Principal Amount would exceed the Series 2007-1 Class A-1
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2007-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2007-1
Supplement, the outstanding principal amount evidenced by the Series 2007-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.

(b) Whenever the Co-Issuers desire that the Swingline Lender make Swingline
Loans they shall (or shall cause the Master Servicer to) give the Swingline
Lender and the Administrative Agent irrevocable notice in writing not later than
12:00 p.m. (New York time) on the proposed borrowing date, specifying (i) the
amount to be borrowed, (ii) the requested borrowing date (which shall be a
Business Day during the Commitment Term not later than the date that is two
Business Days prior to the Commitment Termination Date) and (iii) the payment
instructions for the proceeds of such borrowing (which shall be consistent with
the terms and provisions of this Agreement and the Indenture). Such notice shall
be in the form of a Swingline Advance Request in the form attached hereto as
Exhibit A-1 hereto (a “Swingline Loan Request”). Promptly upon receipt of any
Swingline Loan Request (but in no event later than 1:00 p.m. on the date of such
receipt), the Swingline Lender shall promptly notify the Administrative Agent,
the Trustee and the Series 2007-1 Class A Insurers thereof in writing. Each
borrowing under the Swingline Commitment shall be in a minimum amount equal to
$100,000. Promptly upon receipt of any Swingline Loan Request (but in no event
later than 2:30 p.m. on the date of such receipt), the Administrative Agent
(based, with respect to any portion of the Series 2007-1 Class A-1 Outstanding
Subfacility Amount held by any Person other than the Administrative Agent,
solely on written notices received by the Administrative Agent under this
Agreement) will inform the Swingline Lender whether or not, after giving effect
to the requested Swingline Loan, the Series 2007-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2007-1 Class A-1 Maximum Principal
Amount. If the Administrative Agent confirms that the Series 2007-1 Class A-1
Outstanding Principal Amount would not exceed the Series 2007-1 Class A-1
Maximum Principal Amount after giving effect to the requested Swingline Loan,
then not later than 3:00 p.m. (New York time) on the borrowing date specified in
the Swingline Loan Request, subject to the other conditions set forth herein and
in the Series 2007-1 Supplement, the Swingline Lender shall make available to
the Co-Issuers in accordance with the payment instructions set forth in such
notice an amount in immediately available funds equal to the amount of the
requested Swingline Loan.

 

10



--------------------------------------------------------------------------------

(c) The Co-Issuers hereby agree that each Swingline Loan made by the Swingline
Lender to the Co-Issuers pursuant to Section 2.06(a) shall constitute the
promise and obligation of the Co-Issuers jointly and severally to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in the
Indenture for Series 2007-1 Class A-1 Outstanding Principal Amount.

(d) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Co-Issuers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), on one Business Day’s
notice given by the Swingline Lender to the Administrative Agent (who shall
promptly notify each Funding Agent of its pro rata share thereof and shall
notify the Trustee and the Series 2007-1 Class A Lead Insurer of such borrowing
in writing) no later than 12:00 p.m. (New York time), request each Investor
Group to make, and the applicable Investors in each Investor Group hereby agree
to make Advances in an aggregate amount for each Investor Group equal to such
Investor Group’s Commitment Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender. Such Investors shall make the amount of such
Advances available to the Administrative Agent in immediately available funds
not later than 10:00 a.m. (New York time) one Business Day after the date of
such notice and the proceeds of such Advances shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans; provided
that after giving effect thereto, (i) the related Investor Group Principal
Amount would not exceed the related Maximum Investor Group Principal Amount and
(ii) the Series 2007-1 Class A-1 Outstanding Principal Amount would not exceed
the Series 2007-1 Class A-1 Maximum Principal Amount.

(e) If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to any Co-Issuer or Guarantor or if for any other reason, as
determined by the Swingline Lender in its sole and absolute discretion, Advances
may not be made as contemplated by Section 2.06(d), each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d) (the “Refunding Date”), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) its Committed Note Purchaser Percentage of the related
Investor Group’s Commitment Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Advances.

(f) Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender

 

11



--------------------------------------------------------------------------------

receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(g) Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Co-Issuers may have against the Swingline
Lender, the Co-Issuers or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VII other than at the
time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or otherwise) of the Co-Issuers; (iv) any breach of this
Agreement or any other Indenture Document by any Co-Issuer or any other Person;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(h) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent and the Swingline Lender, effect a permanent reduction in the Swingline
Commitment; provided that any such reduction will be limited to the undrawn
portion of the Swingline Commitment. If requested by the Co-Issuers in writing
and with the prior written consent of the Administrative Agent, the Swingline
Lender may (but shall not be obligated to) increase the amount of the Swingline
Commitment; provided that, after giving effect thereto, the aggregate amount of
the Swingline Commitment and the L/C Commitment does not exceed the aggregate
amount of the Commitments.

(i) The Co-Issuers may, upon notice to the Swingline Lender (who shall promptly
notify the Administrative Agent and the Trustee thereof in writing), at any time
and from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (x) such notice must be received by
the Swingline Lender not later than 1:00 p.m. (New York time) on the date of the
prepayment, and (y) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given, the Co-Issuers
shall make such prepayment directly to the Swingline Lender and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

12



--------------------------------------------------------------------------------

SECTION 2.07 L/C Commitment.

(a) Subject to the terms and conditions hereof, the L/C Provider, in reliance on
the agreements of the Committed Note Purchasers set forth in Sections 2.08 and
2.09, agrees to provide standby letters of credit (each, a “Letter of Credit”
and, collectively, the “Letters of Credit”) for the account of the Co-Issuers on
any Business Day during the period commencing on the Series 2007-1 Closing Date
and ending on the date that is seven Business Days prior to the Commitment
Termination Date to be issued in accordance with Section 2.07(h) in such form as
may be approved from time to time by the L/C Provider; provided that the L/C
Provider shall have no obligation or right to provide any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the Series 2007-1 Class A-1 Outstanding Principal Amount
would exceed the Series 2007-1 Class A-1 Maximum Principal Amount. Each Letter
of Credit shall (x) be denominated in Dollars (except to the extent provided in
Section 2.07(i) with respect to any Permitted Foreign Currency Letter of
Credit), (y) have a face amount of at least $100,000 (unless otherwise agreed by
the L/C Provider) and (z) expire no later than the earlier of (A) the first
anniversary of its date of issuance and (B) the date that is seven Business Days
prior to the Commitment Termination Date; provided that any Letter of Credit may
provide for the renewal thereof for additional periods not to exceed one year
(which shall in no event extend beyond the date referred to in clause
(B) above). The L/C Provider shall not at any time be obligated to (I) provide
any Letter of Credit hereunder if such issuance would conflict with, or cause
any L/C Issuing Bank to exceed any limits imposed by, any applicable Requirement
of Law or (II) amend any Letter of Credit hereunder if (1) the L/C Provider
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof or (2) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2007-1 Class A-1 L/C Note which the Co-Issuers
shall deliver to the L/C Provider on the Series 2007-1 Closing Date. Such
initial Series 2007-1 Class A-1 L/C Note shall be dated the Series 2007-1
Closing Date, shall be registered in the name of the L/C Provider or its
nominee, or in such other name as the L/C Provider may request, shall have a
maximum principal amount equal to the L/C Commitment, shall have an initial
outstanding principal amount equal to the Series 2007-1 Class A-1 Initial
Aggregate Undrawn L/C Face Amount, and shall be duly authenticated in accordance
with the provisions of the Indenture. Each issuance of a Letter of Credit after
the Series 2007-1 Closing Date will constitute a Subfacility Increase in the
outstanding principal amount evidenced by the Series 2007-1 Class A-1 L/C Note
in an amount corresponding to the Undrawn L/C Face Amount of such Letter of
Credit. All L/C Obligations (whether in respect of Undrawn L/C Face Amounts or
Unreimbursed L/C Drawings) shall be deemed to be principal outstanding under the
Series 2007-1 Class A-1 L/C Note for all purposes of this Agreement, the
Indenture and the other Related Documents other than, in the case of Undrawn L/C
Face Amounts, for purposes of accrual of interest. Any payment of such principal
in respect of Undrawn L/C Face Amounts shall be deposited into a cash

 

13



--------------------------------------------------------------------------------

collateral account as provided in Sections 4.02 and 4.03. Subject to the terms
of this Agreement and the Series 2007-1 Supplement, the outstanding principal
amount evidenced by the Series 2007-1 Class A-1 L/C Note may be increased by
issuances of Letters of Credit or decreased by expirations thereof or payments
of drawings thereunder or other circumstances resulting in the permanent
reduction in any Undrawn L/C Face Amounts from time to time. The L/C Provider
and the Co-Issuers agree to promptly notify the Administrative Agent and the
Trustee of any such decreases for which notice to the Administrative Agent is
not otherwise provided hereunder.

(c) The Co-Issuers may from time to time request that the L/C Provider provide a
Letter of Credit by delivering to the L/C Provider at its address for notices
specified herein an Application therefor (in the form required by the applicable
L/C Issuing Bank as notified to the Co-Issuers by the L/C Provider), completed
to the satisfaction of the L/C Provider, and such other certificates, documents
and other papers and information as the L/C Provider may request on behalf of
the L/C Issuing Bank. Upon receipt of any completed Application, the L/C
Provider will notify the Administrative Agent and the Trustee in writing of the
amount, the beneficiary and the requested expiration of the requested Letter of
Credit (which shall comply with Section 2.07(a)) and, for any Permitted Foreign
Currency Letter of Credit, its Permitted L/C Dollar Cap, and subject to the
other conditions set forth herein and in the Series 2007-1 Supplement and upon
receipt of confirmation from the Administrative Agent (based, with respect to
any portion of the Series 2007-1 Class A-1 Outstanding Subfacility Amount held
by any Person other than the Administrative Agent, solely on written notices
received by the Administrative Agent under this Agreement) that after giving
effect to the requested issuance, the Series 2007-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2007-1 Class A-1 Maximum Principal
Amount, the L/C Provider will cause such Application to be processed and the
certificates, documents and other papers and information delivered in connection
therewith in accordance with the L/C Issuing Bank’s customary procedures and
shall promptly provide the Letter of Credit requested thereby (but in no event
shall the L/C Provider be required to provide any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the L/C Provider and the Co-Issuers. The L/C
Provider shall furnish a copy of such Letter of Credit to the Master Servicer
(with a copy to the Administrative Agent) promptly following the issuance
thereof. The L/C Provider shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Funding Agents, the Investors, the
Trustee and the Series 2007-1 Class A Insurers, written notice of the issuance
of each Letter of Credit (including the amount thereof and, for any Permitted
Foreign Currency Letter of Credit, its Permitted L/C Dollar Cap).

(d) The Co-Issuers shall jointly and severally pay fees (the “L/C Quarterly
Insured Fees”) with respect to each Letter of Credit at a per annum rate equal
to the L/C Quarterly Insured Fees Rate calculated on the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit)
during the applicable Interest

 

14



--------------------------------------------------------------------------------

Period, shared ratably among the Committed Note Purchasers and payable in
arrears on each Quarterly Payment Date in accordance with the applicable
provisions of the Indenture. In addition, under the circumstances set forth in
Section 3.4 of the Series 2007-1 Supplement, the Co-Issuers shall jointly and
severally pay contingent additional fees in respect of the outstanding Letters
of Credit in an amount equal to the Series 2007-1 Class A-1 Quarterly Contingent
Additional L/C Fees payable pursuant to such Section 3.4 and shared ratably
among the Committed Note Purchasers.

(e) In addition, the Co-Issuers shall jointly and severally pay to or reimburse
the L/C Provider for the following amounts for the account of the applicable L/C
Issuing Bank: (i) fronting fees (the “L/C Fronting Fees”) with respect to each
Letter of Credit issued by it at a per annum rate equal to the L/C Fronting Fees
Rate calculated on the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit) during the applicable Interest
Period, payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture, and (ii) such normal and customary costs
and expenses as are incurred or charged by the L/C Issuing Bank in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit and separately charged to account parties (the “L/C Additional
Charges”). Subject to the Priority of Payments, the L/C Additional Charges are
due and payable within ten (10) Business Days of demand and are nonrefundable.

(f) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.

(g) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent and the L/C Provider, effect a permanent reduction in the L/C Commitment;
provided that any such reduction will be limited to the unused portion of the
L/C Commitment. If requested by the Co-Issuers in writing and with the prior
written consent of the Administrative Agent, the L/C Provider may (but shall not
be obligated to) increase the amount of the L/C Commitment; provided further
that, after giving effect thereto, the aggregate amount of the Swingline
Commitment and the L/C Commitment does not exceed the aggregate amount of the
Commitments.

(h) The L/C Provider shall have the right to satisfy its obligations under this
Section 2.07 with respect to providing any Letter of Credit hereunder either by
issuing such Letter of Credit itself or by causing another Person selected by
the L/C Provider to issue such Letter of Credit (the L/C Provider in its
capacity as the issuer of such Letter of Credit or such other Person selected by
the L/C Provider being referred to as the “L/C Issuing Bank”); provided that the
L/C Issuing Bank is a U.S. commercial bank that has, at the time of such
issuance, (i) a short-term certificate of deposit rating of not less than “P-1”
from Moody’s and “A-1” from S&P and (ii) a long-term unsecured debt rating of
not less than “Aa1” from Moody’s and “A+” from S&P.

 

15



--------------------------------------------------------------------------------

(i) No Letter of Credit shall be denominated in any currency other than Dollars
unless all of the following conditions have been met (any such Letter of Credit
meeting all such conditions being referred to herein as a “Permitted Foreign
Currency Letter of Credit”):

(i) The foreign currency in which such Letter of Credit is denominated shall be
acceptable to the L/C Provider in its sole discretion;

(ii) The Application for such Letter of Credit shall set forth a maximum amount
denominated in Dollars for such Letter of Credit (the “Permitted L/C Dollar
Cap”);

(iii) For purposes of determining whether the conditions to issuance set forth
in Section 2.07(c)(i) or (ii) shall have been met, the Undrawn L/C Face Amount
of such Letter of Credit on the date of its issuance shall be deemed to equal
its Permitted L/C Dollar Cap; and

(iv) By the terms of such Letter of Credit, the L/C Issuing Bank shall not be
obligated to make any payment of any draft thereunder in a Dollar Equivalent
Amount greater than the excess, if any, of (x) the Permitted L/C Dollar Cap for
such Letter of Credit over (y) the Dollar Equivalent Amount of any other drafts
previously presented thereunder.

For all purposes of this Agreement and the other Related Documents (including,
without limitation, for purposes of determining the Outstanding Principal Amount
of any Series 2007-1 Class A-1 L/C Note, the amount of any L/C Monthly Insured
Fees or L/C Fronting Fees, or the Series 2007-1 Class A-1 Outstanding Principal
Amount), (x) the Undrawn L/C Face Amount of any Permitted Foreign Currency
Letter of Credit shall be deemed to equal its Permitted L/C Dollar Cap at all
times from and after the date of its issuance unless and until a draft is
presented to and paid by the L/C Issuing Bank thereunder, and (y) on any date
from and after the date on which any draft is presented to and paid by the L/C
Issuing Bank thereunder until the Reimbursement Obligations arising from all
such drafts are reimbursed in full by the Co-Issuers (through the proceeds of
Advances pursuant to Section 2.08(a) or otherwise), the Undrawn L/C Face Amount
of such Letter of Credit shall be deemed to equal the excess, if any, of (A) the
Permitted L/C Dollar Cap of such Letter of Credit over (B) the aggregate of the
Dollar Equivalent Amounts of all drafts presented and paid under such Letter of
Credit on or before such date.

SECTION 2.08 L/C Reimbursement Obligations.

(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Co-Issuers jointly and severally agree to pay the L/C
Provider for its own account (if it has already reimbursed the applicable L/C
Issuing Bank for the payment of such draft) or for the account of the L/C
Issuing Bank, as applicable, on the Business Day after the Business Day on which
the L/C Provider notifies the Co-Issuers and the Administrative Agent by 10:00
a.m. (New York time) (or, on the second Business Day after the Business Day on
which the L/C Provider notifies

 

16



--------------------------------------------------------------------------------

the Co-Issuers and the Administrative Agent after 10:00 a.m. (New York time))
(and in each case the Administrative Agent shall promptly notify the Funding
Agents) of the date and amount of such draft an amount in Dollars equal to the
sum of (i) the amount of such draft so paid (the “L/C Reimbursement Amount”;
provided that, in the case of any draft presented under a Permitted Foreign
Currency Letter of Credit, the “L/C Reimbursement Amount” shall instead be the
lesser of (x) the Dollar Equivalent Amount thereof and (y) the excess, if any,
of (A) the Permitted L/C Dollar Cap for such Letter of Credit over (B) any
previously notified L/C Reimbursement Amounts in respect of such Letter of
Credit) and (ii) any taxes, fees, charges or other costs or expenses
(collectively, the “L/C Other Reimbursement Costs”) incurred by the L/C Issuing
Bank in connection with such payment. Each drawing under any Letter of Credit
shall (unless an Event of Bankruptcy shall have occurred and be continuing with
respect to any Co-Issuer or Guarantor, in which cases the procedures specified
in Section 2.09 for funding by Committed Note Purchasers shall apply) constitute
a request by the Co-Issuers to the Administrative Agent and each Funding Agent
for a Borrowing pursuant to Section 2.02 in the amount of the applicable L/C
Reimbursement Amount, and the Co-Issuers agree to make such request pursuant to
the procedures set forth in Section 2.03. The applicable Investors in each
Investor Group hereby agree to make Advances in an aggregate amount for each
Investor Group equal to such Investor Group’s Commitment Percentage of the L/C
Reimbursement Amount to pay the L/C Provider. The Borrowing date with respect to
such Borrowing shall be the first date on which a Borrowing could be made
pursuant to Section 2.02 if the Administrative Agent had received a notice of
such Borrowing at the time the Administrative Agent receives notice from the L/C
Provider of such drawing under such Letter of Credit. Such Investors shall make
the amount of such Advances available to the Administrative Agent in immediately
available funds not later than 3:00 p.m. (New York time) on such Borrowing date
and the proceeds of such Advances shall be immediately made available by the
Administrative Agent to the L/C Provider for application to the reimbursement of
such drawing; provided that after giving effect thereto, (i) the related
Investor Group Principal Amount would not exceed the related Maximum Investor
Group Principal Amount and (ii) the Series 2007-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2007-1 Class A-1 Maximum Principal
Amount.

(b) The Co-Issuers’ obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Co-Issuers may have or have
had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a Letter
of Credit or any other Person, (ii) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein,
(iii) payment by the L/C Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) payment by the L/C Issuing Bank under a Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors,

 

17



--------------------------------------------------------------------------------

moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of any jurisdictions or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Co-Issuer’s obligations hereunder. The
Co-Issuers also agree that the L/C Provider and the L/C Issuing Bank shall not
be responsible for, and the Co-Issuers’ Reimbursement Obligations under
Section 2.08(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Co-Issuers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Co-Issuers against any beneficiary of such Letter
of Credit or any such transferee. Neither the L/C Provider nor the L/C Issuing
Bank shall be liable for any error, omission, interruption, loss or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC of the State of New York, shall be binding on the
Co-Issuers and shall not result in any liability of the L/C Provider or the L/C
Issuing Bank to the Co-Issuers. As between the Co-Issuers and the L/C Issuing
Bank, the Co-Issuers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
Co-Issuers agree with the L/C Issuing Bank that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the L/C Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(c) If any draft shall be presented for payment under any Letter of Credit, the
L/C Provider shall promptly notify the Co-Issuers and the Administrative Agent
of the date and amount thereof (and, in the case of any Permitted Foreign
Currency Letter of Credit, the Dollar Equivalent Amount of such draft). The
responsibility of the applicable L/C Issuing Bank to the Co-Issuers in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit and, in paying such
draft, such L/C Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of any Person(s) executing or
delivering any such document.

 

18



--------------------------------------------------------------------------------

SECTION 2.09 L/C Participations.

(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Each Committed Note Purchaser
unconditionally and irrevocably agrees with the L/C Provider that, if a draft is
paid under any Letter of Credit for which the L/C Provider is not paid in full
by the Co-Issuers in accordance with the terms of this Agreement, such Committed
Note Purchaser shall pay to the Administrative Agent upon demand of the L/C
Provider an amount equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Reimbursement Amount
with respect to such draft, or any part thereof, that is not so paid; provided
that after giving effect thereto, (i) the related Investor Group Principal
Amount would not exceed the related Maximum Investor Group Principal Amount and
(ii) the Series 2007-1 Class A-1 Outstanding Principal Amount would not exceed
the Series 2007-1 Class A-1 Maximum Principal Amount. The Administrative Agent
shall promptly forward such amounts to the L/C Provider.

(b) If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three Business
Days after the date such payment is due, such Committed Note Purchaser shall pay
to the Administrative Agent for forwarding to the L/C Provider on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the L/C
Provider, times (iii) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any Committed Note Purchaser pursuant to
Section 2.09(a) is not made available to the Administrative Agent for forwarding
to the L/C Provider by such Committed Note Purchaser within three Business Days
after the date such payment is due, the L/C Provider shall be entitled to
recover from such Committed Note Purchaser, on demand, such amount with interest
thereon calculated from such due date at the Base Rate. A certificate of the L/C
Provider submitted to any Committed Note Purchaser with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
Such amounts payable under this Section 2.09(b) shall be paid without any
deduction for any withholding taxes.

 

19



--------------------------------------------------------------------------------

(c) Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Co-Issuers or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

(d) Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Co-Issuers may have against the L/C Provider, any L/C Issuing Bank, the
Co-Issuers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time the related
Letter of Credit was issued; (iii) an adverse change in the condition (financial
or otherwise) of the Co-Issuers; (iv) any breach of this Agreement or any other
Indenture Document by any Co-Issuer or any other Person; (v) any amendment,
renewal or extension of any Letter of Credit in compliance with this Agreement
or with the terms of such Letter of Credit, as applicable; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

ARTICLE III

INTEREST AND FEES

SECTION 3.01 Interest.

(a) Each Advance funded or maintained by a Conduit Investor through the issuance
of Commercial Paper shall bear interest at the CP Rate applicable to such
Conduit Investor. Each Advance funded or maintained either by a Conduit Investor
through means other than the issuance of Commercial Paper or by a Committed Note
Purchaser or a Program Support Provider shall bear interest at (i) the Base Rate
or (ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance for any Eurodollar Interest Period, the Eurodollar Rate
applicable to such Eurodollar Interest Period for such Advance, in each case
except as otherwise provided in the definition of Eurodollar Interest Period or
in Section 3.03 or 3.04. By (x) 11:00 a.m. (New York time) on the second
Business Day preceding each Accounting Date, each

 

20



--------------------------------------------------------------------------------

Funding Agent shall notify the Administrative Agent of the applicable CP Rate
for each Advance made by its Investor Group that was funded or maintained
through the issuance of Commercial Paper and is outstanding during all or any
portion of the Interest Period ending immediately prior to such Accounting Date
and (y) 3:00 p.m. on such date, the Administrative Agent shall notify the
Co-Issuers, the Master Servicer and the Funding Agents of such applicable CP
Rate and of the applicable interest rate for each other Advance for such
Interest Period.

(b) With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long no Rapid
Amortization Period or Event of Default has commenced and is continuing, the
Co-Issuers may elect that such Advance bear interest at the Eurodollar Rate for
any Eurodollar Interest Period while such Advance is outstanding to the extent
provided in Section 3.01(a) by giving notice thereof to the Funding Agents and
the Administrative Agent prior to 12:00 p.m. (New York time) on the date which
is three Eurodollar Business Days prior to the commencement of such Eurodollar
Interest Period. If such notice is not given in a timely manner, such Advance
shall bear interest at the Base Rate. Each such conversion to or continuation of
Eurodollar Advances for a new Eurodollar Interest Period in accordance with this
Section 3.01(b) shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof.

(c) Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York time) on the second
Business Day preceding each Accounting Date, the Swingline Lender shall notify
the Administrative Agent in reasonable detail of the amount of interest accrued
on any Swingline Loans during the Interest Period ending on such date and the
L/C Provider shall notify the Administrative Agent in reasonable detail of the
amount of interest accrued on any Unreimbursed L/C Drawings during such Interest
Period and the amount of fees accrued on any Undrawn L/C Face Amounts during
such Interest Period and (y) 3:00 p.m. on such date, the Administrative Agent
shall notify the Co-Issuers and the Master Servicer of the amount of such
accrued interest and fees as set forth in such notices.

(d) All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e) In addition, under the circumstances set forth in Section 3.4 of the Series
2007-1 Supplement, the Co-Issuers shall jointly and severally pay contingent
additional interest in respect of the Series 2007-1 Class A-1 Outstanding
Principal Amount in an amount equal to the Series 2007-1 Class A-1 Quarterly
Contingent Additional Interest payable pursuant to such Section 3.4.

(f) All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2007-1 Class A-1 Quarterly Contingent Additional Interest
(other than any accruing on any Base Rate Advances) and all computations of fees
shall be made on the basis of a year of 360 days and the actual number of days

 

21



--------------------------------------------------------------------------------

elapsed. All computations of interest at the Base Rate and all computations of
Series 2007-1 Class A-1 Quarterly Contingent Additional Interest accruing on any
Base Rate Advances shall be made on the basis of a 365 (or 366, as applicable)
day year and actual number of days elapsed. Whenever any payment of interest,
principal or fees hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the amount of interest
owed. Interest shall accrue on each Advance, Swingline Loan and Unreimbursed L/C
Drawing from and including the day on which it is made to but excluding the date
of repayment thereof.

SECTION 3.02 Fees.

(a) The Co-Issuers jointly and severally shall pay to the Administrative Agent
for its own account an annual fee, payable quarterly in advance in the amounts
set forth in the Series 2007-1 Class A-1 Fee Letter on the Series 2007-1 Closing
Date and on each Quarterly Payment Date thereafter (collectively, the
“Administrative Agent Fees”).

(b) On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Co-Issuers jointly and severally shall, in accordance with
Section 4.01, pay to each Funding Agent, for the account of the related
Committed Note Purchaser(s), undrawn commitment fees (the “Undrawn Commitment
Fees”) equal to the Undrawn Commitment Fee Rate per annum of the related
Investor Group’s Commitment Percentage of the daily average amount by which
(i) the aggregate Commitment Amounts exceed (ii) the sum of (x) the aggregate
principal amount outstanding of all Advances plus (y) all L/C Obligations then
outstanding during the related Interest Period, payable in arrears in accordance
with the applicable provisions of the Indenture. For the avoidance of doubt, for
purposes of calculating the Undrawn Commitment Fees only, no portion of the
Commitments shall be deemed drawn as a result of any outstanding Swingline
Loans.

(c) The Co-Issuers jointly and severally shall pay the fees required pursuant to
Section 2.07 in respect of Letters of Credit.

(d) All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances.

SECTION 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent and the Co-Issuers that the
circumstances causing such suspension no longer exist, and all then outstanding
Eurodollar Advances of such Person shall be automatically converted into Base
Rate Advances at the end of the then current Eurodollar Interest Period with
respect thereto or sooner, if required by such law or assertion.

 

22



--------------------------------------------------------------------------------

SECTION 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b) with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Period for which has not then
commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
and fairly reflect the cost to them of funding, agreeing to fund or maintaining
such Eurodollar Advances for such Eurodollar Interest Period,

then, upon notice from the Administrative Agent to the Funding Agents and the
Co-Issuers, the obligations of the Investors to fund or maintain any Advance as
a Eurodollar Advance after the end of the then current Eurodollar Interest
Period, if any, with respect thereto shall forthwith be suspended until the
Administrative Agent has notified the Funding Agents and the Co-Issuers that the
circumstances causing such suspension no longer exist.

SECTION 3.05 Increased Costs, etc. The Co-Issuers jointly and severally agree to
reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07 and 3.08, shall also include
the Swingline Lender and the L/C Issuing Bank) for any increase in the cost of,
or any reduction in the amount of any sum receivable by any such Affected
Person, including reductions in the rate of return on such Affected Person’s
capital, in respect of funding or maintaining (or of its obligation to fund or
maintain) any Advances as Eurodollar Advances that arise in connection with any
Changes in Law, except for such Changes in Law with respect to increased capital
costs and taxes which are governed by Sections 3.07 and 3.08, respectively
(whether or not amounts are payable thereunder in respect thereof). Each such
demand shall be provided to the related Funding Agent and the Co-Issuers in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount or return. Such additional amounts (“Increased
Costs”) shall be payable by the Co-Issuers to such Funding Agent and by such
Funding Agent directly to such Affected Person on or before 15 days after the
Co-Issuers’ receipt of such notice, and such notice shall, in the absence of
manifest error, be conclusive and binding on the Co-Issuers.

SECTION 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person

 

23



--------------------------------------------------------------------------------

to fund or maintain any portion of the principal amount of any Advance as a
Eurodollar Advance) as a result of:

(a) any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease, the acceleration of
the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Period applicable thereto;

(b) any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c) any failure of the Co-Issuers to make a Decrease, prepayment or redemption
with respect to any Eurodollar Advance after giving notice thereof pursuant to
the applicable provisions of the Series 2007-1 Supplement;

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers jointly and severally shall pay to such
Funding Agent and such Funding Agent shall pay directly to such Affected Person,
on or before 15 days after its receipt thereof, such amount (“Breakage Amount”
or “Series 2007-1 Class A-1 Breakage Amount”) as will (in the reasonable
determination of such Affected Person) reimburse such Affected Person for such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Co-Issuers.

SECTION 3.07 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required to be maintained by any Affected Person or
any Person controlling such Affected Person and such Affected Person determines
that the rate of return on its or such controlling Person’s capital as a
consequence of its commitment or the Advances, Swingline Loans or Letters of
Credit made or issued by such Affected Person is reduced to a level below that
which such Affected Person or such controlling Person would have achieved but
for the occurrence of any such circumstance, then, in any such case after notice
from time to time by such Affected Person (or in the case of an L/C Issuing
Bank, by the L/C Provider) to the related Funding Agent and the Co-Issuers (or,
in the case of the Swingline Lender or the L/C Provider, to the Co-Issuers), the
Co-Issuers jointly and severally shall pay to such Funding Agent (or, in the
case of the Swingline Lender or the L/C Provider, directly to such Person) and
such Funding Agent shall pay to such Affected Person, on or before 15 days after
the Co-Issuers’ receipt of such notice, such amounts (“Increased Capital Costs”)
as will be sufficient to compensate such Affected Person or such controlling
Person for such reduction in rate of return. A statement of such Affected Person
as to any such additional amount or amounts (including calculations thereof in
reasonable detail), in the absence of manifest error, shall be conclusive and
binding on the Co-Issuers. In determining such additional amount, such Affected
Person may use any method of averaging and attribution that it (in its
reasonable discretion) shall deem applicable so long as it applies such method
to other similar transactions.

 

24



--------------------------------------------------------------------------------

SECTION 3.08 Taxes

(a) Except as otherwise required by law, all payments by the Co-Issuers of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes)
imposed or levied on the Affected Person as a result of a connection between the
Affected Person and the jurisdiction of the governmental authority imposing such
Class A-1 Taxes or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Affected Person
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Related Document) and (ii) with
respect to any Affected Person organized under the laws of a jurisdiction other
than the United States or any state of the United States (“Foreign Affected
Person”), any withholding tax that is imposed on amounts payable to the Foreign
Affected Person at the time the Foreign Affected Person becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Affected Person (or its assignor, if any) was already entitled, at the
time of the designation of the new lending office (or assignment), to receive
additional amounts from the Co-Issuers with respect to withholding tax (such
Class A-1 Taxes not excluded by (i) and (ii) above being called “Non-Excluded
Taxes”). If any Class A-1 Taxes are imposed and required by law to be deducted
from any amount payable by the Co-Issuers hereunder, then (x) if such Class A-1
Taxes are Non-Excluded Taxes, the amount of the payment shall be increased so
that such payment is made, after withholding or deduction for or on account of
such Non-Excluded Taxes, in an amount that is not less than the amount provided
for hereunder and (y) the Co-Issuers shall withhold the amount of such Class A-1
Taxes from such payment (as increased, if applicable, pursuant to the preceding
clause (x)) and shall pay such amount to the taxing authority imposing such
Class A-1 Taxes in accordance with applicable law.

(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Co-Issuers or otherwise in respect of any
Related Document or the transactions contemplated therein, such Affected Person
or its agent may pay such Non-Excluded Taxes and the Co-Issuers will jointly and
severally, on or before 15 days after any Co-Issuer’s receipt of written notice
stating the amount of such Non-Excluded Taxes (including the calculation thereof
in reasonable detail), pay such additional

 

25



--------------------------------------------------------------------------------

amounts (collectively, “Increased Tax Costs,” which term shall include all
amounts payable by or on behalf of any Co-Issuer pursuant to this Section 3.08)
as is necessary in order that the net amount received by such Affected Person or
agent after the payment of such Non-Excluded Taxes (including any Non-Excluded
Taxes on such additional amount) shall equal the amount such Person would have
received had no such Non-Excluded Taxes been asserted.

(c) As promptly as practicable after the payment of any Class A-1 Taxes, and in
any event within thirty (30) days of any such payment being due, the Co-Issuers
shall furnish to each applicable Affected Person or its agents a certified copy
of an official receipt (or other documentary evidence satisfactory to such
Affected Person and agents) evidencing the payment of such Class A-1 Taxes. If
the Co-Issuers fail to pay any Class A-1 Taxes when due to the appropriate
taxing authority or fail to remit to the Affected Persons or their agents the
required receipts (or such other documentary evidence), the Co-Issuers shall
jointly and severally indemnify each Affected Person and its agents for any
incremental Class A-1 Taxes that may become payable by any such Affected Person
or its agents as a result of any such failure to the extent such amounts were
previously not paid to such Affected Person. For purposes of this Section 3.08,
a distribution hereunder by the agent for the relevant Affected Person shall be
deemed a payment by the Co-Issuers.

(d) Each Affected Person (other than any Affected Person that is not a Foreign
Affected Person and is a corporation for federal tax purposes whose name
contains any of the following: Incorporated, Inc., Corporation, Corp., P.C.,
Insurance Company, Reinsurance Company or Assurance Company) on or prior to the
date it becomes a party to this Agreement (from time to time thereafter as soon
as practicable after the obsolescence and prior to the date of expiration or
invalidity of any form or document previously delivered) and to the extent
permissible under then current law, shall deliver to any Co-Issuer (or to more
than one Co-Issuer, as the Co-Issuers may reasonably request), a United States
Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-9, as applicable, or
applicable successor form, or such other forms or documents (or successor forms
or documents), appropriately completed and executed, as may be applicable to
establish the extent to which a payment to such Affected Person is exempt from
withholding or deduction of United States federal withholding taxes. The
Co-Issuers shall not be required to pay any increased amount under
Section 3.08(a) or Section 3.08(b) to an Affected Person in respect of the
withholding or deduction of United States federal withholding taxes imposed as
the result of the failure of such Affected Person to comply with the
requirements set forth in this Section 3.08(d). The Co-Issuers may rely on any
form or document provided pursuant to this Section 3.08(d) until notified
otherwise by the Affected Person that delivered such form or document.

(e) If an Affected Person determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes as to which it has been indemnified
pursuant to this Section 3.08 or as to which it has been paid additional amounts
pursuant to this Section 3.08, it shall promptly notify a Co-Issuer in writing
of such refund and shall, within 30 days after receipt of a written request from
the Co-Issuers, pay over such refund to a Co-Issuer (but only to the extent of
indemnity payments made or additional

 

26



--------------------------------------------------------------------------------

amounts paid to such Affected Person under this Section 3.08 with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses (including the net amount of Taxes, if any, imposed on or with respect
to such refund or payment) of the Affected Person and without interest (other
than any interest paid by the relevant taxing authority that is directly
attributable to such refund of such Non-Excluded Taxes); provided that the
Co-Issuers, immediately upon the request of the Affected Person to any Co-Issuer
(which request shall include a calculation in reasonable detail of the amount to
be repaid), agree to repay the amount of the refund (and any applicable
interest) (plus any penalties, interest or other charges imposed by the relevant
taxing authority with respect to such amount) to the Affected Person in the
event the Affected Person or any other Person is required to repay such refund
to such taxing authority. This Section 3.08 shall not be construed to require
the Affected Person to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Co-Issuers or any
other Person.

SECTION 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.05 or 3.07 or the payment of additional amounts to it under
Section 3.08(a) or (b) with respect to such Committed Note Purchaser, it will,
if requested by the Co-Issuers, use reasonable efforts (subject to overall
policy considerations of such Committed Note Purchaser) to designate another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or its related Conduit
Investor to suffer no economic, legal or regulatory disadvantage; provided
further that nothing in this Section shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08.

ARTICLE IV

OTHER PAYMENT TERMS

SECTION 4.01 Time and Method of Payment. Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2007-1 Class A-1 Advance Notes shall be made to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 1:00 p.m. (New York
time) on the date due. The Administrative Agent will promptly distribute to the
applicable Funding Agent for the benefit of the applicable Person, or upon the
order of the applicable Funding Agent for the benefit of the applicable Person,
its pro rata share (or other applicable share as provided herein) of such
payment by wire transfer in like funds as received. Except as otherwise provided
in Section 4.02, all amounts payable to the Swingline Lender or the L/C Provider
hereunder or with respect to the Swingline Loans and L/C Obligations shall be
made to or upon the order of the Swingline Lender or the L/C Provider,
respectively, by wire transfer of immediately available funds in Dollars not
later than 3:00 p.m. (New York time) on the date due. Any funds received after
that time

 

27



--------------------------------------------------------------------------------

will be deemed to have been received on the next Business Day. The Co-Issuers’
obligations hereunder in respect of any amounts payable to any Investor shall be
discharged to the extent funds are disbursed by the Co-Issuers to the
Administrative Agent as provided herein or by the Trustee in accordance with
Section 4.02 whether or not such funds are properly applied by such
Administrative Agent or by the Trustee. The Administrative Agent’s obligations
hereunder in respect of any amounts payable to any Investor shall be discharged
to the extent funds are disbursed by the Administrative Agent to the applicable
Funding Agent as provided herein whether or not such funds are properly applied
by such Funding Agent.

SECTION 4.02 Order of Distributions. Any amounts deposited into the Series
2007-1 Class A-1 Distribution Account in respect of accrued interest, letter of
credit fees or undrawn commitment fees shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2007-1 Class A-1 Noteholders
of record on the applicable Record Date, ratably in proportion to the respective
amounts due to such payees at each applicable level of the Priority of Payments
in accordance with the Monthly Master Servicer’s Certificate, the applicable
written report provided to the Trustee under the Series 2007-1 Supplement or as
provided in Section 3.3(b) of the Series 2007-1 Supplement. Any amounts
deposited into the Series 2007-1 Class A-1 Distribution Account in respect of
outstanding principal or face amounts shall be distributed by the Trustee or the
Paying Agent, as applicable, on the date due and payable under the Indenture and
in the manner provided therein, to the Series 2007-1 Class A-1 Noteholders of
record on the applicable Record Date, in the following order of priority in
accordance with the Monthly Master Servicer’s Certificate, the applicable
written report provided to the Trustee under the Series 2007-1 Supplement or as
provided in Section 3.3(b) of the Series 2007-1 Supplement: first, to the
Swingline Lender and the L/C Provider in respect of outstanding Swingline Loans
and Unreimbursed L/C Drawings, ratably in proportion to the respective amounts
due to such payees; second, to the other Series 2007-1 Class A-1 Noteholders in
respect of their outstanding Advances, ratably in proportion thereto; and,
third, any balance remaining of such amounts (up to an aggregate amount not to
exceed the amount of any then Undrawn L/C Face Amounts) shall be paid to the L/C
Provider, to be deposited by the L/C Provider into a cash collateral account in
the name of the L/C Provider in accordance with Section 4.03. Any amounts
distributed to the Administrative Agent pursuant to the Priority of Payments in
respect of any other amounts shall be distributed by the Administrative Agent in
accordance with Section 4.01 on the date such amounts are due and payable
hereunder to the applicable Series 2007-1 Class A-1 Noteholders and/or the
Administrative Agent for its own account, as applicable, ratably in proportion
to the respective aggregate of such amounts due to such payees.

SECTION 4.03 L/C Cash Collateral. All amounts to be deposited in a cash
collateral account pursuant to Section 4.02 shall be held by the L/C Provider as
collateral to secure the Co-Issuers’ Reimbursement Obligations with respect to
any outstanding Letters of Credit. The L/C Provider shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposit in
Permitted Investments, which

 

28



--------------------------------------------------------------------------------

investments shall be made at the written direction, and at the risk and expense
of, of the Master Issuer (provided that if an Event of Default has occurred and
is continuing, such investments shall be made solely at the option and sole
discretion of the L/C Provider), such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account and all
Taxes on such amounts shall be payable by the Co-Issuers. Moneys in such account
shall automatically be applied by such L/C Provider to reimburse it for any
Unreimbursed L/C Drawings. Upon expiration of all then outstanding Letters of
Credit and payment in full of all Unreimbursed L/C Drawings, any balance
remaining in such account shall be paid over (i) if the Base Indenture and any
Series Supplement remains in effect, to the Trustee to be deposited into the
Collection Account and distributed in accordance with the terms of the Base
Indenture and (ii) otherwise to the Master Issuer.

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

SECTION 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints Lehman
Commercial Paper Inc. as the Administrative Agent hereunder, and hereby
authorizes the Administrative Agent to take such actions as agent on their
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of this Agreement together with such powers as are reasonably
incidental thereto. The Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender Party or any Funding Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the Administrative Agent shall be read into this Agreement or
otherwise exist for the Administrative Agent. In performing its functions and
duties hereunder, the Administrative Agent shall act solely as agent for the
Lender Parties and the Funding Agents and does not assume nor shall it be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Co-Issuers or any of its successors or assigns. The Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to this Agreement or any Requirement
of Law. The appointment and authority of the Administrative Agent hereunder
shall terminate upon the indefeasible payment in full of the Series 2007-1
Class A-1 Notes and all other amounts owed by the Co-Issuers hereunder to the
Administrative Agent, the Investor Groups, the Swingline Lender and the L/C
Provider (the “Aggregate Unpaids”) and termination in full of all Commitments
and the Swingline Commitment and the L/C Commitment.

SECTION 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

 

29



--------------------------------------------------------------------------------

SECTION 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to any Lender Party or any
Funding Agent for any recitals, statements, representations or warranties made
by the Co-Issuers contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the due execution, legality, value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of any Co-Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. The Administrative Agent
shall not be under any obligation to any Investor or any Funding Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Co-Issuers. The Administrative
Agent shall not be deemed to have knowledge of any Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default unless the
Administrative Agent has received notice of such event from any Co-Issuer, any
Lender Party or any Funding Agent.

SECTION 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of (i) Investor Groups holding more than 75% of the
Commitments if any one Investor Group holds more than 50% of the Commitments or
(ii) Investor Groups holding more than 50% of the Commitments if no one Investor
Group holds more than 50% of the Commitments, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Lender
Parties and the Funding Agents.

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Lender Parties and the Funding Agents expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review

 

30



--------------------------------------------------------------------------------

of the affairs of the Co-Issuers, shall be deemed to constitute any
representation or warranty by the Administrative Agent. Each of the Lender
Parties and the Funding Agents represents and warrants to the Administrative
Agent that it has and will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Co-Issuers
or any Affiliate of the Co-Issuers as though the Administrative Agent were not
the Administrative Agent hereunder.

SECTION 5.07 Successor Administrative Agent. The Administrative Agent may, upon
30 days notice to the Co-Issuers and each of the Lender Parties and the Funding
Agents, and the Administrative Agent will, upon the direction of Investor Groups
holding (i) more than 75% of the Commitments or (ii) if any material default has
occurred with respect to the obligations of the Administrative Agent set forth
in Section 2.09, 4.01 or 4.02, at least 25% of the Commitments, resign as
Administrative Agent. If the Administrative Agent shall resign, then the
(i) Investor Groups holding more than 75% of the Commitments or (ii) if any
material default has occurred with respect to the obligations of the
Administrative Agent set forth in Section 2.09, 4.01 or 4.02, the non-defaulting
Investor Groups holding at least 25% of the Commitments, during such 30 day
period, shall appoint an Affiliate of a member of the Investor Groups as a
successor agent, subject to the consent of (i) the Co-Issuers at all times other
than while an Event of Default has occurred and is continuing (which consent of
the Co-Issuers shall not be unreasonably withheld) and (ii) the Series 2007-1
Class A Lead Insurer at all times other than while an Insurer Default has
occurred and is continuing with respect to each Series 2007-1 Class A Insurer or
no Series 2007-1 Class A Policy is in effect (which consent of the Series 2007-1
Class A Lead Insurer shall not be unreasonably withheld). If for any reason no
successor Administrative Agent is appointed by the Investor Groups during such
30 day period, then effective upon the expiration of such 30 day period, the
Co-Issuers shall make all payments in respect of the Aggregate Unpaids or under
any fee letter delivered in connection herewith directly to the Funding Agents
or the Swingline Lender or the L/C Provider, as applicable, and for all purposes
shall deal directly with the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, until such time, if any, as a successor agent is
appointed as provided above, and the Co-Issuers shall instruct the Trustee in
writing accordingly. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of Section 9.05 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

SECTION 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set

 

31



--------------------------------------------------------------------------------

forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume nor shall it
be deemed to have assumed any obligation or relationship of trust or agency with
or for the Co-Issuers, any of their successors or assigns or any other Person.
Each Funding Agent shall not be required to take any action that exposes such
Funding Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.

SECTION 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

SECTION 5.10 Exculpatory Provisions. Each Funding Agent and any of its
directors, officers, agents or employees shall not be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to the related Investor
Group for any recitals, statements, representations or warranties made by the
Co-Issuers contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Co-Issuers
to perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VII. Each Funding Agent shall not be under any obligation
to the related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Co-Issuers. Each Funding Agent shall not be deemed to have knowledge of any
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default unless such Funding Agent has received notice of such event from any
Co-Issuer or any member of the related Investor Group.

 

32



--------------------------------------------------------------------------------

SECTION 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Co-Issuers, shall be deemed to constitute any representation or warranty
by such Funding Agent. The related Investor Group represents and warrants to
such Funding Agent that it has and will, independently and without reliance upon
such Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

SECTION 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor agent (it
being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

 

33



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 The Co-Issuers. The Co-Issuers jointly and severally represent and
warrant to each Lender Party that:

(a) each of its representations and warranties in the Indenture and the other
Related Documents (other than a Related Document relating solely to a Series of
Notes other than the Series 2007-1 Notes) is true and correct in all material
respects;

(b) no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;

(c) neither they nor or any of their Affiliates, have, directly or through an
agent, engaged in any form of general solicitation or general advertising in
connection with the offering of the Series 2007-1 Class A-1 Notes under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; provided that no representation or warranty
is made with respect to the Lender Parties and their Affiliates; and none of the
Co-Issuers nor any of their Affiliates has entered into any contractual
arrangement with respect to the distribution of the Series 2007-1 Class A-1
Notes, except for this Agreement and the other Related Documents, and the
Co-Issuers will not enter into any such arrangement;

(d) neither they nor any of their Affiliates (other than the Lender Parties in
connection with the transactions contemplated by this Agreement about which no
representation is made by the Co-Issuers) have, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any “security” (as defined in the Securities Act) that is or will be
integrated with the sale of the Series 2007-1 Class A-1 Notes in a manner that
would require the registration of the Series 2007-1 Class A-1 Notes under
Section 4(2) or Rule 144A of the Securities Act or under the Investment Company
Act;

(e) neither they nor any of their Affiliates have not taken and will not take
any action prohibited by Regulation M under the Exchange Act, in connection with
the offering of the Series 2007-1 Class A-1 Notes;

(f) assuming each Lender Party is not purchasing with a view toward further
distribution and there has been no general solicitation or general advertising
within the meaning of Section 502(c) of Regulation D under the Securities Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium

 

34



--------------------------------------------------------------------------------

or broadcast over television or radio or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) by the
Lender Parties or their Affiliates, and further assuming that the
representations and warranties of each Lender Party set forth in Section 6.03 of
this Agreement and the representations and warranties of the Initial Purchasers
in Section 2 of the Series 2007-1 Class A-2/M-1 Note Purchase Agreement are true
and correct, the offer and sale of the Series 2007-1 Class A-1 Notes in the
manner contemplated by this Agreement is a transaction exempt from the
registration requirements of the Securities Act, and the Base Indenture is not
required to be qualified under the Trust Indenture Act; and

(g) each Co-Issuer has furnished to the Administrative Agent true, accurate and
complete copies of all other Related Documents (excluding Series Supplements and
other Related Documents relating solely to a Series of Notes other than the
Series 2007-1 Notes) to which it is a party as of the Series 2007-1 Closing
Date, all of which Related Documents are in full force and effect as of the
Series 2007-1 Closing Date and no terms of any such agreements or documents have
been amended, modified or otherwise waived as of such date, other than such
amendments, modifications or waivers about which the Co-Issuers have informed
each Funding Agent, the Swingline Lender and the L/C Provider.

SECTION 6.02 Master Servicer. The Master Servicer represents and warrants to
each Lender Party that:

(a) each representation and warranty made by it in each Related Document (other
than a Related Document relating solely to a Series of Notes other than the
Series 2007-1 Notes and other than any representation or warranty in [Section
4.1(i) of any Contribution Agreement] or Article V of the Master Servicing
Agreement) to which it is a party (including any representations and warranties
made by it as Master Servicer) is true and correct in all material respects as
of the date originally made, as of the date hereof and as of the Series 2007-1
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b) the audited combined balance sheet of Holdco and its Subsidiaries as of
December 31, 2006 and the related consolidated statements of income,
stockholders equity and cash flows for fiscal year ended December 31, 2006 have
been prepared in accordance with GAAP and present fairly the financial position
of Holdco and its Subsidiaries as of the date thereof and the results of their
operations and their cash flows for the periods covered thereby.

SECTION 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Co-Issuers and the Master Servicer as of the date hereof (or, in the case
of a successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become a party hereto) that:

 

35



--------------------------------------------------------------------------------

(a) it has had an opportunity to discuss the Co-Issuers’ and the Master
Servicer’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Co-Issuers and the Master Servicer
and their respective representatives;

(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and a “qualified purchaser”
within the meaning of Section 2(a)(51) of the Investment Company Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2007-1 Class A-1
Notes;

(c) it is purchasing the Series 2007-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act with respect to the
Series 2007-1 Class A-1 Notes;

(d) it understands that (i) the Series 2007-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, (ii) the Co-Issuers are not required to register the
Series 2007-1 Class A-1 Notes, (iii) any transferee must be a “qualified
purchaser” within the meaning of Section 2(a)(51) of the Investment Company Act
and (iv) any transfer must comply with the provisions of Section 2.8 of the Base
Indenture, Section 4.4 of the Series 2007-1 Supplement and Section 9.03 or 9.17,
as applicable, of this Agreement;

(e) it will comply with the requirements of paragraph (d) above in connection
with any transfer by it of the Series 2007-1 Class A-1 Notes;

(f) it understands that the Series 2007-1 Class A-1 Notes will bear the legend
set out in the form of Series 2007-1 Class A-1 Notes attached to the Series
2007-1 Supplement and be subject to the restrictions on transfer described in
such legend; and

 

36



--------------------------------------------------------------------------------

(g) it will obtain for the benefit of the Co-Issuers from any purchaser of the
Series 2007-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs.

ARTICLE VII

CONDITIONS

SECTION 7.01 Conditions to Purchase and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2007-1 Class A-1 Notes hereunder on
the Series 2007-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

(a) the Base Indenture, the Series 2007-1 Supplement, the Global G&C Agreement,
the Series 2007-1 Class A-1 VFN Fee Letter and the other Related Documents shall
be in full force and effect;

(b) each Series 2007-1 Class A Policy shall have been executed and delivered to
the Trustee and shall be in full force and effect;

(c) on the Series 2007-1 Closing Date, each Investor shall have received a
letter, in form and substance reasonably satisfactory to it, from each of
Moody’s and S&P stating that a long-term rating of “Aaa” (in the case of
Moody’s) and “AAA” (in the case of S&P) has been assigned to the Series 2007-1
Class A-1 Notes;

(d) each Lender Party shall have received opinions of counsel from Ropes & Gray
LLP, counsel to the Co-Issuers, the Guarantors and the Parent Companies (as
defined in the Series 2007-1 Class A-2/M-1 Note Purchase Agreement), and such
local, franchise, special and foreign counsel as the Administrative Agent shall
reasonably request, dated as of the Series 2007-1 Closing Date and addressed to
the Lender Parties, with respect to such matters as the Administrative Agent
shall reasonably request (including, without limitation, company matters,
appropriate opinions regarding non-consolidation, UCC security interest, tax and
no-conflicts matters, appropriate opinions to the effect that property
transferred to the respective Securitization Entities are each a “true
contribution” or other absolute transfer and is not property of the bankruptcy
estate of the respective transferors and, from appropriate special counsel,
appropriate opinions regarding franchise law matters); and

(e) at the time of such purchase and effectiveness, the additional conditions
set forth in Schedule III and all other conditions to the issuance of the Series
2007-1 Class A-1 Notes under the Indenture shall have been satisfied or waived
by such Lender Party.

SECTION 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and

 

37



--------------------------------------------------------------------------------

the L/C Provider to fund the initial Swingline Loan or provide the initial
Letters of Credit hereunder, respectively, shall be subject to the satisfaction
of the conditions precedent that (a) each Funding Agent shall have received a
duly executed and authenticated Series 2007-1 Class A-1 Advance Note registered
in its name or in such other name as shall have been directed by such Funding
Agent and stating that the principal amount thereof shall not exceed the Maximum
Investor Group Principal Amount of the related Investor Group, (b) each of the
Swingline Lender and the L/C Provider shall have received a duly executed and
authenticated Series 2007-1 Class A-1 Swingline Note or Series 2007-1 Class A-1
L/C Note, as applicable, registered in its name or in such other name as shall
have been directed by it and stating that the principal amount thereof shall not
exceed the Swingline Commitment or L/C Commitment, respectively, and (c) the
Co-Issuers shall have paid all fees required to be paid by it on the Series
2007-1 Closing Date, including all fees required hereunder.

SECTION 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to
Section 2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline
Lender to fund any Swingline Loan (including the initial one) and of the L/C
Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to (x) any waiver, amendment or other modification of
Section 7.03(c), (d), (e) or (f) or any definitions used therein consented to by
the Control Party unless (i) Investors holding more than 75% of the Commitments
if any one Investor Group holds more than 50% of the Commitments or
(ii) Investors holding more than 50% of the Commitments if no one Investor Group
holds more than 50% of the Commitments have consented to such waiver, amendment
or other modification for purposes of this Section 7.03 or (y) any waiver,
amendment or other modification of Section 7.03(a) or (b) or any definitions
used therein consented to by the Control Party unless either (A) the Control
Party is the Series 2007-1 Class A Lead Insurer and the Series 2007-1 Class A
Lead Insurer is rated AAA by S&P and Aaa by Moody’s at the time such consent is
given or (B) (i) Investors holding more than 75% of the Commitments if any one
Investor Group holds more than 50% of the Commitments or (ii) Investors holding
more than 50% of the Commitments if no one Investor Group holds more than 50% of
the Commitments have consented to such waiver, amendment or other modification
for purposes of this Section 7.03; provided, however, that if a Rapid
Amortization Event has occurred and been declared by the Control Party pursuant
to Section 9.1(a), (b) or (c) of the Base Indenture or if a Rapid Amortization
Event has occurred pursuant to Section 9.1(d) of the Base Indenture, consent to
such waiver, amendment or other modification from all Investors as well as the
Control Party is required for purposes of this Section 7.03; provided further
that if the proviso to Section 9.01 is applicable to such waiver, amendment or
other modification, then consent to such waiver, amendment or other modification
from the Persons required by such proviso shall also be required for purposes of
this Section 7.03):

 

38



--------------------------------------------------------------------------------

(a) (i) the representations and warranties of the Co-Issuers set out in this
Agreement, (ii) the representations and warranties of the Master Servicer set
out in this Agreement and (iii) the representations and warranties of the
Co-Issuers and the Master Servicer set out in the Base Indenture and the other
Related Documents (other than Series Supplements and Related Documents relating
solely to a Series of Notes other than the Series 2007-1 Notes and other than
any representation or warranty in [Section 4.1(i) of any Contribution Agreement]
or Article V of the Master Servicing Agreement) to which each is a party, in
each such case, shall be true and correct in all material respects as of the
date of such funding or issuance, with the same effect as though made on that
date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date);

(b) there shall be no Rapid Amortization Event, Default or Event of Default in
existence at the time of, or after giving effect to, such funding or issuance,
and no Change of Control to which the Control Party has not provided its prior
written consent;

(c) the Quarterly DSCR as of the most recent Quarterly Payment Date shall be at
or above 1.50 (without giving credit for any Retained Collections Contribution);

(d) in the case of any Borrowing, the Co-Issuers shall have delivered to the
Administrative Agent an executed advance request in the form of Exhibit A hereto
with respect to such Borrowing (each such request, an “Advance Request” or a
“Series 2007-1 Class A-1 Advance Request”);

(e) all conditions to such funding or provision specified in Section 2.02, 2.03,
2.06 or 2.07, as applicable, shall have been satisfied; and

(f) each of the Series 2007-1 Class A Policies shall be in full force and effect
and no Insurer Default shall have occurred and be continuing.

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Master
Servicer that all conditions precedent to such funding or provision have been
satisfied.

ARTICLE VIII

COVENANTS

SECTION 8.01 Covenants. Each of the Co-Issuers, jointly and severally, and the
Master Servicer, severally, covenants and agrees that, until all Aggregate
Unpaids have been paid in full and all Commitments, the Swingline Commitment and
the L/C Commitment have been terminated, it will:

(a) unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party other than this Agreement;

 

39



--------------------------------------------------------------------------------

(b) not, except as contemplated by Section 3.2(a) of the Base Indenture or
clauses (iii) through (viii) of Section 12.1(a) of the Base Indenture, amend,
modify, waive or give any approval, consent or permission under, any provision
of the Base Indenture or any other Related Document to which it is a party
unless any such amendment, modification, waiver or other action is in writing
and made in accordance with the terms of the Base Indenture or such other
Related Document, as applicable;

(c) reasonably concurrently with the time any report, notice or other document
is provided to the Rating Agencies, the Series 2007-1 Class A Insurers and/or
the Trustee, or caused to be provided, by the Co-Issuers or the Master Servicer
under the Base Indenture (including, without limitation, under Sections 8.8, 8.9
and/or 8.11 thereof), or under the Series 2007-1 Supplement or this Agreement,
provide the Administrative Agent (who shall provide a copy thereof to the Lender
Parties) with a copy of such report, notice or other document; provided,
however, that neither the Master Servicer nor the Co-Issuers shall have any
obligation under this Section 8.01(c) to deliver to the Administrative Agent
copies of any Monthly Noteholders’ Statements which relate solely to a Series of
Notes other than the Series 2007-1 Notes;

(d) at any time and from time to time, following reasonable prior notice from
the Administrative Agent, and during regular business hours, permit such
Administrative Agent, any Funding Agent, the Swingline Lender or the L/C
Provider, or any of their respective agents, representatives or permitted
assigns, at their own expense, access to the offices of the Master Servicer, the
Co-Issuers and the Guarantors, (i) to examine and make copies of and abstracts
from all documentation relating to the Collateral on the same terms as are
provided to the Trustee under Section 8.6 of the Base Indenture, and (ii) to
visit the offices and properties of the Master Servicer, the Co-Issuers and the
Guarantors for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to the Collateral, or the
administration and performance of the Base Indenture, the Series 2007-1
Supplement and the other Related Documents with any of the officers or employees
of, the Master Servicer, the Co-Issuers and/or the Guarantors, as applicable,
having knowledge of such matters; provided, however, that the Administrative
Agent is entitled to one such visit (during which it may conduct such
activities) per calendar year at the expense of the Co-Issuers; provided further
that during the continuance of a Rapid Amortization Event or an Event of Default
any such Person may visit and conduct such activities at any time and all such
visits and activities shall be at the Co-Issuers’ expense.

(e) not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

 

40



--------------------------------------------------------------------------------

(f) not permit any amounts owed with respect to the Series 2007-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock;

(g) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2007-1
Notes), the Co-Issuers, the Master Servicer or the Guarantors as the
Administrative Agent may from time to time reasonably request; and

(h) deliver to the Administrative Agent (who shall provide a copy thereof to the
Lender Parties), the financial statements prepared pursuant to Section 4.1 of
the Base Indenture reasonably contemporaneously with the delivery of such
statements under the Base Indenture.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Master Servicer or the Co-Issuers, shall in any event be effective unless the
same shall be in writing and signed by the Master Servicer, the Co-Issuers and
the Series 2007-1 Class A Lead Insurer (or, if an Insurer Default has occurred
and is continuing with respect to each Series 2007-1 Class A Insurer or no
Series 2007-1 Class A Policy is in effect, the Administrative Agent with the
consent of (i) Investors holding more than 75% of the Commitments if any one
Investor Group holds more than 50% of the Commitments or (ii) Investors holding
more than 50% of the Commitments if no one Investor Group holds more than 50% of
the Commitments); provided, however, that, in addition, (i) the prior written
consent of each affected Investor shall be required in connection with any
amendment, modification or waiver that (x) increases the amount of the
Commitment of such Investor, extends the Commitment Termination Date, modifies
the conditions to funding such Commitment or otherwise subjects such Investor to
any increased or additional duties or obligations hereunder or in connection
herewith, (y) reduces the amount or delays the timing of payment of any
principal, interest, fees or other amounts payable to such Investor hereunder,
or (z) would have an effect comparable to any of those set forth in Section 12.2
of the Base Indenture that require the consent of each Noteholder or each
affected Noteholder; (ii) any amendment, modification or waiver that affects the
rights or duties of any of the Swingline Lender, the L/C Provider, the
Administrative Agent or the Funding Agents shall require the prior written
consent of such affected Person; and (iii) the prior written consent of each
Investor, the Swingline Lender, the L/C Provider, the Administrative Agent and
each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. For purposes of any provision of
any other Indenture Document relating to any vote, consent, direction or the
like to be given by the Series 2007-1 Class A-1 Noteholders, such vote, consent,
direction or the like shall be given by

 

41



--------------------------------------------------------------------------------

the Holders of the Series 2007-1 Class A-1 Advance Notes only and not by the
Holders of any Series 2007-1 Class A-1 Swingline Notes or Series 2007-1
Class A-1 L/C Notes except to the extent that such vote, consent, direction or
the like is to be given by each affected Noteholder.

SECTION 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.03 Binding on Successors and Assigns.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Co-Issuers, the Master Servicer, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that neither any of the Co-Issuers nor the Master Servicer may assign
its rights or obligations hereunder or in connection herewith or any interest
herein (voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party; provided that nothing herein shall prevent the
Co-Issuers from assigning their rights (but none of their duties or liabilities)
to the Trustee under the Base Indenture and the Series 2007-1 Supplement;
provided further that none of the Lender Parties may transfer, pledge, assign,
sell participations in or otherwise encumber its rights or obligations hereunder
or in connection herewith or any interest herein except as permitted under
Section 6.03, Section 9.17 and this Section 9.03. Nothing expressed herein is
intended or shall be construed to give any Person other than the Persons
referred to in the preceding sentence any legal or equitable right, remedy or
claim under or in respect of this Agreement except as provided in Section 9.16.

(b) Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

(c) In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2007-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the

 

42



--------------------------------------------------------------------------------

applicable provisions of the Indenture. Furthermore, each Conduit Investor may
at any time grant a security interest in and lien on, all or any portion of its
interests under this Agreement, its Series 2007-1 Class A-1 Advance Note and all
Related Documents to (i) its related Committed Note Purchaser, (ii) its Funding
Agent, (iii) any Program Support Provider who, at any time now or in the future,
provides program liquidity or credit enhancement, including without limitation,
an insurance policy for such Conduit Investor relating to the Commercial Paper
or the Series 2007-1 Class A-1 Advance Notes, (iv) any other Person who, at any
time now or in the future, provides liquidity or credit enhancement for the
Conduit Investors, including without limitation, an insurance policy relating to
the Commercial Paper or the Series 2007-1 Class A-1 Advance Notes or (v) any
collateral trustee or collateral agent for any of the foregoing; provided,
however, any such security interest or lien shall be released upon assignment of
its Series 2007-1 Class A-1 Advance Note to its related Committed Note
Purchaser. Each Committed Note Purchaser may assign its Commitment, or all or
any portion of its interest under its Series 2007-1 Class A-1 Advance Note, this
Agreement and the Related Documents to any Person to the extent permitted by
Section 9.17. Notwithstanding any other provisions set forth in this Agreement,
each Committed Note Purchaser may at any time create a security interest in all
or any portion of its rights under this Agreement, its Series 2007-1 Class A-1
Advance Note and the Related Documents in favor of any Federal Reserve Bank in
accordance with Regulation A of the F.R.S. Board or any similar foreign entity.

SECTION 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2007-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2007-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2007-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2007-1 Supplement have
been paid in full, all Letters of Credit have expired or been fully cash
collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Co-Issuers and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.

SECTION 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. The Co-Issuers jointly and severally agree to
pay, on the Series 2007-1 Closing Date (if invoiced on or before such date) or
on or before 15 days after written demand (in all other cases), all reasonable
expenses of the Administrative Agent, each initial Funding Agent and each
initial Lender Party (including the reasonable fees and out-of-pocket expenses
of counsel to each of the foregoing, if any, as well as the fees and expenses of
the Rating Agencies) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and of each other Related Document,
including schedules and exhibits, whether or not the transactions contemplated
hereby or thereby are consummated, and (ii) any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other

 

43



--------------------------------------------------------------------------------

Related Document as may from time to time hereafter be proposed. The Co-Issuers
further jointly and severally agree to pay, and to hold the Administrative
Agent, each Funding Agent and each Lender Party harmless from all liability for
(x) any breach by the Co-Issuers of their obligations under this Agreement,
(y) all reasonable costs incurred by the Administrative Agent, such Funding
Agent or such Lender Party in enforcing this Agreement and (z) any Non-Excluded
Taxes which may be payable in connection with the execution or delivery of this
Agreement, any Borrowing or Swingline Loan hereunder, or the issuance of the
Series 2007-1 Class A-1 Notes, any Letter of Credit or any other Related
Documents. The Co-Issuers also jointly and severally agree to reimburse the
Administrative Agent, such Funding Agent and such Lender Party upon demand for
all reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent and such Lender Party in connection with (1) the negotiation of
any restructuring or “work-out”, whether or not consummated, of the Related
Documents and (2) the enforcement of, or any waiver or amendment requested under
or with respect to, this Agreement or any other of the Related Documents.

Notwithstanding the foregoing, the Co-Issuers shall have no obligation to
reimburse any Lender Party for any of the fees and/or expenses incurred by such
Lender Party with respect to its sale or assignment of all or any part of its
respective rights and obligations under this Agreement and the Series 2007-1
Class A-1 Notes pursuant to Section 9.17.

(b) Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Co-Issuers hereby jointly
and severally indemnify and hold each Lender Party and each of their officers,
directors, employees and agents (collectively, the “Indemnified Parties”)
harmless from and against any and all actions, causes of action, suits, losses,
liabilities and damages, and reasonable costs and expenses incurred in
connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2007-1 Class A-1 Notes), including reasonable attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to:

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties,

except for (x) any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s bad
faith, gross negligence, willful misconduct or breach of representation set
forth herein and (y) any fees or expenses in connection with the negotiation,
preparation, execution and delivery of this Agreement or any of the other
Related Documents or any amendments,

 

44



--------------------------------------------------------------------------------

waivers, consents, supplements or other modifications thereto (other than in
connection with any enforcement, restructuring or “work-out”). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Co-Issuers hereby jointly and severally agree to make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The indemnity set forth in this
Section 9.05(b) shall in no event include indemnification for any Taxes which
are covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2006-1 Class A-1 Notes pursuant to Section 9.17. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

(c) Indemnification of the Administrative Agent and each Funding Agent.

(i) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and each Funding Agent, the Co-Issuers hereby jointly and
severally indemnify and hold the Administrative Agent and each Funding Agent and
each of their officers, directors, employees and agents (collectively, the
“Agent Indemnified Parties”) harmless from and against any and all actions,
causes of action, suits, losses, liabilities and damages, and reasonable costs
and expenses incurred in connection therewith (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2007-1 Class A-1 Notes),
including reasonable attorneys’ fees and disbursements (collectively, the “Agent
Indemnified Liabilities”), incurred by the Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Related Document by any of
the Agent Indemnified Parties, except for (x) any such Agent Indemnified
Liabilities arising for the account of a particular Agent Indemnified Party by
reason of the relevant Agent Indemnified Party’s bad faith, gross negligence or
willful misconduct and (y) any fees or expenses in connection with the
negotiation, preparation, execution and delivery of this Agreement or any of the
other Related Documents or any amendments, waivers, consents, supplements or
other modifications thereto (other than in connection with any enforcement,
restructuring or “work-out”). If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Co-Issuers hereby jointly
and severally agree to make the maximum contribution to the payment and
satisfaction of each of the Agent Indemnified Liabilities which is permissible
under applicable law. The indemnity set forth in this Section 9.05(c)(i) shall
in no event include indemnification for any Taxes which are covered by (or
expressly excluded from) the indemnification provided in Section 3.08. The
Co-Issuers shall give notice to the Rating Agencies of any claim for Agent
Indemnified Liabilities made under this Section 9.05(c)(i).

 

45



--------------------------------------------------------------------------------

(ii) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby indemnifies
and holds the Administrative Agent and each of its officers, directors,
employees and agents (collectively, the “Administrative Agent Indemnified
Parties”) and such Funding Agent and each of its officers, directors, employees
and agents (collectively, the “Funding Agent Indemnified Parties,” and together
with the Administrative Agent Indemnified Parties, the “Applicable Agent
Indemnified Parties”) harmless from and against any and all actions, causes of
action, suits, losses, liabilities and damages, and reasonable costs and
expenses incurred in connection therewith (solely to the extent not reimbursed
by or on behalf of the Co-Issuers) (irrespective of whether any such Applicable
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2007-1 Class A-1 Notes),
including reasonable attorneys’ fees and disbursements (collectively, the
“Applicable Agent Indemnified Liabilities”), incurred by the Applicable Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Agreement and any other
Related Document by any of the Applicable Agent Indemnified Parties, except for
any such Applicable Agent Indemnified Liabilities arising for the account of a
particular Applicable Agent Indemnified Party by reason of the relevant
Applicable Agent Indemnified Party’s bad faith, gross negligence or willful
misconduct. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Committed Note Purchaser, ratably according
to its respective Commitment, hereby agrees to make the maximum contribution to
the payment and satisfaction of each of the Applicable Agent Indemnified
Liabilities which is permissible under applicable law. The indemnity set forth
in this Section 9.05(c)(ii) shall in no event include indemnification for any
Taxes which are covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

SECTION 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2007-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

SECTION 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address or
facsimile number set forth below its signature hereto, in the case of the
Co-Issuers or the Master Servicer, or on Schedule II, in the case of the Lender
Parties, the Administrative Agent

 

46



--------------------------------------------------------------------------------

and the Funding Agents, or in each case at such other address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted upon receipt of electronic confirmation of transmission.

SECTION 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

SECTION 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state and local income and franchise tax purposes,
the Series 2007-1 Class A-1 Notes will be treated as evidence of indebtedness,
(b) agrees to treat the Series 2007-1 Class A-1 Notes for all such purposes as
indebtedness and (c) agrees that the provisions of the Related Documents shall
be construed to further these intentions.

SECTION 9.10 No Proceedings; Limited Recourse.

(a) The Securitization Entities. Each of the parties hereto (other than the
Co-Issuers) hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of the last maturing Note issued by
the Co-Issuers pursuant to the Base Indenture, it will not institute against, or
join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 13.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Securitization
Entities pursuant to this Agreement, the Series 2007-1 Supplement, the Base
Indenture or any other Related Document. In the event that a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(a), each affected Securitization Entity shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contesting the
filing of such a petition by any such Person against such Securitization Entity
or the commencement of such action and raising the defense that such Person has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 9.10(a) shall survive the termination of
this Agreement. Nothing contained herein shall preclude participation by a
Lender Party in the assertion or defense of its claims in any such proceeding
involving any Securitization Entity. The obligations of the Co-Issuers under
this Agreement are solely the limited liability company obligations of the
Co-Issuers.

 

47



--------------------------------------------------------------------------------

(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date which
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this
Section 9.10(b) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from such Conduit Investor pursuant to this
Agreement, the Series 2007-1 Supplement, the Base Indenture or any other Related
Document. In the event that the Co-Issuers, the Master Servicer or a Lender
Party (solely in its capacity as such) takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contesting the filing of such a petition
by any such Person against such Conduit Investor or the commencement of such
action and raising the defense that such Person has agreed in writing not to
take such action and should be estopped and precluded therefrom and such other
defenses, if any, as its counsel advises that it may assert. The provisions of
this Section 9.10(b) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by the Co-Issuers, the Master
Servicer or a Lender Party in assertion or defense of its claims in any such
proceeding involving a Conduit Investor. The obligations of the Conduit
Investors under this Agreement are solely the corporate obligations of the
Conduit Investors. No recourse shall be had for the payment of any amount owing
in respect of this Agreement, including any obligation or claim arising out of
or based upon this Agreement, against any stockholder, employee, officer, agent,
director, member, affiliate or incorporator of any Conduit Investor; provided,
however, nothing in this Section 9.10(b) shall relieve any of the foregoing
Persons from any liability which any such Person may otherwise have for its
gross negligence or willful misconduct.

SECTION 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Master Servicer and the Co-Issuers, other than (a) to their
Affiliates and their officers, directors, employees, agents and advisors,
including, without limitation, legal counsel and accountants (it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
it confidential), (b) to actual or prospective assignees and participants, and
then only on a confidential basis (after obtaining such actual or prospective
assignee’s or participant’s agreement to keep such Confidential Information
confidential in a manner substantially similar to this Section 9.11), (c) as
requested by a Governmental Authority or self-regulatory organization or
required by any law, rule or regulation or judicial process of which the
Co-Issuers or the Master Servicer, as the case may be, has knowledge; provided
that each Lender Party may disclose Confidential Information as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Master
Servicer, as the case may be, does not have knowledge if such Lender Party is
prohibited by law, rule or regulation from disclosing such requirement to the
Co-Issuers

 

48



--------------------------------------------------------------------------------

or the Master Servicer, as the case may be, (d) to Program Support Providers
(after obtaining such Program Support Providers’ agreement to keep such
Confidential Information confidential in a manner substantially similar to this
Section 9.11), (e) to any Rating Agency providing a rating for any Notes, (f) to
any rating agency providing a rating for the debt of any Conduit Investor or
(f) in the course of litigation with the Co-Issuers, the Master Servicer, any
Series 2007-1 Class A Insurer or such Lender Party.

“Confidential Information” means information that the Co-Issuers or the Master
Servicer furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure by a Lender Party or other Person to which a Lender Party
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Co-Issuers or the Master Servicer, or (iii) that is or becomes available to a
Lender Party from a source other than the Co-Issuers or the Master Servicer;
provided that, with respect to clauses (ii) and (iii) herein, such source is not
(x) known to a Lender Party to be bound by a confidentiality agreement with the
Co-Issuers, the Master Servicer or any Series 2007-1 Class A Insurer, as the
case may be, or (y) known to a Lender Party to be otherwise prohibited from
transmitting the information by a contractual, legal or fiduciary obligation.

SECTION 9.12 GOVERNING LAW. THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR IN
ANY MANNER RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISION THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

SECTION 9.13 JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
(TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

SECTION 9.14 WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY

 

49



--------------------------------------------------------------------------------

JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

SECTION 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile) and by the different parties hereto
in separate counterparts, each of which when so executed shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

SECTION 9.16 Third Party Beneficiary. Each Series 2007-1 Class A Insurer is an
express third party beneficiary of this Agreement.

SECTION 9.17 Assignment.

(a) Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell all or any part of its rights and obligations under this
Agreement, the Series 2007-1 Class A-1 Advance Notes and any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld) of the Co-Issuers, the Swingline Lender and the L/C
Provider, to one or more financial institutions (an “Acquiring Committed Note
Purchaser”) pursuant to an assignment and assumption agreement, substantially in
the form of Exhibit B (the “Assignment and Assumption Agreement”), executed by
such Acquiring Committed Note Purchaser, such assigning Committed Note
Purchaser, the Funding Agent with respect to such Committed Note Purchaser, the
Co-Issuers, the Swingline Lender and the L/C Provider and delivered to the
Administrative Agent; provided that no consent of the Co-Issuers shall be
required for an assignment to another Committed Note Purchaser or any Affiliate
of a Committed Note Purchaser or if an Event of Default has occurred and is
continuing.

(b) Without limiting the foregoing, subject to Sections 6.03 and 9.17(f), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with respect to such Conduit Investor and its rights and obligations
under this Agreement, the Series 2007-1 Class A-1 Advance Notes and any other
Related Documents to which it is a party to a Conduit Assignee with respect to
such Conduit Investor, without the prior written consent of the Co-Issuers. Upon
such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the Investor Group Principal Amount or such
portion thereof with respect to such Conduit Investor, (ii) the related
administrative or managing agent for such Conduit Assignee will act as the
Funding Agent for such Conduit Assignee hereunder, with all corresponding rights
and powers, express or implied, granted to the Funding Agent hereunder or under
the other Related Documents, (iii) such Conduit Assignee and its

 

50



--------------------------------------------------------------------------------

liquidity support provider(s) and credit support provider(s) and other related
parties, in each case relating to the Commercial Paper and/or the Series 2007-1
Class A-1 Advance Notes, shall have the benefit of all the rights and
protections provided to such Conduit Investor herein and in the other Related
Documents (including, without limitation, any limitation on recourse against
such Conduit Assignee as provided in this paragraph), (iv) such Conduit Assignee
shall assume all of such Conduit Investor’s obligations, if any, hereunder or
under the Base Indenture or under any other Related Document with respect to
such portion of the Investor Group Principal Amount and such Conduit Investor
shall be released from such obligations, (v) all distributions in respect of the
Investor Group Principal Amount or such portion thereof with respect to such
Conduit Investor shall be made to the applicable Funding Agent on behalf of such
Conduit Assignee, (vi) the definition of the term “CP Base Rate” with respect to
the portion of the Investor Group Principal Amount with respect to such Conduit
Investor, as applicable funded or maintained with commercial paper issued by
such Conduit Assignee from time to time shall be determined in the manner set
forth in the definition of “CP Base Rate” applicable to such Conduit Assignee on
the basis of the interest rate or discount applicable to commercial paper issued
by such Conduit Assignee (rather than any other Conduit Investor), (vii) the
defined terms and other terms and provisions of this Agreement and the other
Related Documents shall be interpreted in accordance with the foregoing, and
(viii) if requested by the Funding Agent with respect to such Conduit Assignee,
the parties will execute and deliver such further agreements and documents and
take such other actions as the Funding Agent may reasonably request to evidence
and give effect to the foregoing. No assignment by any Conduit Investor to a
Conduit Assignee of all or any portion of the Investor Group Principal Amount
with respect to such Conduit Investor shall in any way diminish the obligation
of the Committed Note Purchasers in the same Investor Group as such Conduit
Investor under Section 2.03 to fund any Increase not funded by such Conduit
Investor or such Conduit Assignee.

Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the related
Committed Note Purchaser(s) may at any time sell all or any part of their
respective rights and obligations under this Agreement, the Series 2007-1
Class A-1 Advance Notes and any other Related Documents to which it is a party,
with the prior written consent (not to be unreasonably withheld) of the
Co-Issuers, the Swingline Lender and the L/C Provider, to a multi-seller
commercial paper conduit, whose commercial paper is rated by at least two of the
Specified Rating Agencies and is rated at least “A-1” from Standard & Poor’s,
“P1” from Moody’s and/or “F1” from Fitch, as applicable, and one or more
financial institutions providing support to such multi-seller commercial paper
conduit (an “Acquiring Investor Group”) pursuant to a transfer supplement,
substantially in the form of Exhibit C (the “Investor Group Supplement” or the
“Series 2007-1 Class A-1 Investor Group Supplement”), executed by such Acquiring
Investor Group, the Funding Agent with respect to such Acquiring Investor Group
(including the Conduit Investor and the Committed Note Purchasers with respect
to such Investor Group), such assigning Conduit Investor and the Committed Note
Purchasers with respect to such Conduit Investor, the Funding Agent with respect
to such assigning Conduit Investor and Committed Note Purchasers, the
Co-Issuers, the Swingline Lender and the L/C Provider and delivered to the
Administrative Agent; provided that no consent of the Co-Issuers shall be
required for an assignment to another Committed Note Purchaser or any Affiliate
of a Committed Note Purchaser and its related Conduit Investor or if an Event of
Default has occurred and is continuing.

 

51



--------------------------------------------------------------------------------

(c) Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any time
assign all its rights and obligations hereunder and under the Series 2007-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Co-Issuers and the Administrative Agent, which consent shall not
be unreasonably withheld, to a financial institution pursuant to an agreement
with, and in form and substance reasonably satisfactory to, the Administrative
Agent and the Co-Issuers, whereupon the assignor shall be released from its
obligations hereunder; provided that no consent of the Co-Issuers shall be
required if an Event of Default has occurred and is continuing.

(d) Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2007-1 Class A-1 L/C Note with the prior written consent of the
Co-Issuers and the Administrative Agent, which consent shall not be unreasonably
withheld, to a financial institution pursuant to an agreement with, and in form
and substance reasonably satisfactory to, the Administrative Agent and the
Co-Issuers, a copy of which shall be provided to the Series 2007-1 Class A Lead
Insurer, whereupon the assignor shall be released from its obligations hereunder
to the extent so assigned; provided that no consent of the Co-Issuers shall be
required if an Event of Default has occurred and is continuing.

(e) Any assignment of the Series 2007-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

DOMINO’S PIZZA MASTER ISSUER LLC By:  

 

Name:   Title:   Address:   Domino’s Master Issuer LLC   24 Frank Lloyd Wright
Drive   P.O. Box 485   Ann Arbor, MI 48106 Attention:   L. David Mounts
Facsimile:   (866) 282-3872 DOMINO’S IP HOLDER LLC By:  

 

Name:   Title:   Address:   Domino’s IP Holder LLC   24 Frank Lloyd Wright Drive
  P.O. Box 485   Ann Arbor, MI 48106 Attention:   L. David Mounts Facsimile:  
(866) 282-3872 DOMINO’S PIZZA DISTRIBUTION LLC By:  

 

Name:   Title:   Address:   Domino’s Pizza Distribution LLC   24 Frank Lloyd
Wright Drive   P.O. Box 485   Ann Arbor, MI 48106 Attention:   L. David Mounts
Facsimile:   (866) 282-3872

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

DOMINO’S SPV CANADIAN HOLDING

COMPANY INC.

By:  

 

Name:   Title:   Address:   Domino’s SPV Canadian   Holding Company Inc.   24
Frank Lloyd Wright Drive   P.O. Box 485   Ann Arbor, MI 48106 Attention:   L.
David Mounts Facsimile:   (866) 282-3872 DOMINO’S PIZZA LLC By:  

 

Name:   Title:   Address:   Domino’s Pizza LLC  

30 Frank Lloyd Wright Drive

Ann Arbor, MI 48105

Attention:   L. David Mounts Facsimile:   (734) 327-7744

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as

Administrative Agent

By:  

 

Name:   Title:  

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N. A., as L/C

Provider

By:  

 

Name:   Title:  

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Swingline Lender By:  

 

Name:   Title:  

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

MICA FUNDING, LLC,

as a Conduit Investor

By:  

 

Name:   Title:  

LEHMAN BROTHERS HOLDINGS INC.,

as the related Committed Note Purchaser

By:  

 

Name:   Title:  

LEHMAN BROTHERS HOLDINGS INC.,

as the related Funding Agent

By:  

 

Name:   Title:  

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION LLC,

By: JPMorgan Chase Bank, N.A., its

attorney-in-fact

as a Conduit Investor

By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as the related Committed Note Purchaser

By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as the related Funding Agent

By:  

 

Name:   Title:  

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

ZANE FUNDING, LLC,

as a Conduit Investor

By:  

 

Name:   Title:  

ZANE FUNDING, LLC,

as the related Committed Note Purchaser

By:  

 

Name:   Title:  

MERRILL LYNCH BANK USA,

as the related Funding Agent

By:  

 

Name:   Title:  

[Signature Page to the Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADVANCE REQUEST

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S IP HOLDER LLC,

DOMINO’S PIZZA DISTRIBUTION LLC and

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

LEHMAN COMMERCIAL PAPER INC., as Administrative Agent

[747 Seventh Avenue

New York, NY 10019]

Attention:

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2007-1 Class A-1 Note Purchase Agreement, dated as of April 16,
2007 (as amended, supplemented, restated or otherwise modified from time to
time, the “Series 2007-1 Class A-1 Note Purchase Agreement”) among Domino’s
Master Issuer LLC, the other Co-Issuers named therein, Domino’s Pizza LLC, as
Master Servicer, the Conduit Investors, Committed Note Purchasers and Funding
Agents named therein, the L/C Provider and Swingline Lender named therein, and
Lehman Commercial Paper Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2007-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $             on                     , 20    .

[IF CO-ISSUERS ARE ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE
IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that are
not funded at the CP Rate by an Eligible Conduit Investor shall be Eurodollar
Advances and the related Eurodollar Interest Period shall commence on the date
of such Eurodollar Advances and end on but excluding the next Quarterly Payment
Date.]

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of

 

A-1



--------------------------------------------------------------------------------

the proceeds therefrom, all conditions set forth in Section 7.03 of the Series
2007-1 Class A-1 Note Purchase Agreement have been satisfied and all statements
set forth in Section 6.01 of the Series 2007-1 Class A-1 Note Purchase Agreement
are true and correct.

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

Please wire transfer the proceeds of the Advances, first, $[            ] to the
Swingline Lender and $[            ] to the L/C Provider for application to
repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second, pursuant to the following instructions:

[insert any other payment instructions]

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this      day of                     , 20    .

 

DOMINO’S PIZZA MASTER ISSUER LLC By:  

 

Name:   Title:   DOMINO’S IP HOLDER LLC By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

DOMINO’S PIZZA DISTRIBUTION LLC By:  

 

Name:   Title:   DOMINO’S SPV CANADIAN HOLDING COMPANY INC. By:  

 

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1

NOTE PURCHASE AGREEMENT

SWINGLINE LOAN REQUEST

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S IP HOLDER LLC,

DOMINO’S PIZZA DISTRIBUTION LLC and

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

LEHMAN COMMERCIAL PAPER INC., as Swingline Lender

[747 Seventh Avenue

New York, NY 10019]

Attention:

Ladies and Gentlemen:

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2007-1 Class A-1 Note Purchase Agreement, dated as of April 16,
2007 (as amended, supplemented, restated or otherwise modified from time to
time, the “Series 2007-1 Class A-1 Note Purchase Agreement”) among Domino’s
MASTER ISSUER LLC, the other Co-Issuers named therein, Domino’s Pizza LLC, as
Master Servicer, the Conduit Investors, Committed Note Purchasers and Funding
Agents named therein, the L/C Provider named therein, Lehman Commercial Paper
Inc., as Swingline Lender (in such capacity, the “Swingline Lender”) and Lehman
Commercial Paper Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2007-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $             on                     , 20    .

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2007-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2007-1 Class A-1 Note Purchase Agreement are true and correct.

 

A-1-1



--------------------------------------------------------------------------------

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

Please wire transfer the proceeds of the Swingline Loans pursuant to the
following instructions:

[insert payment instructions]

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this      day of             , 20    .

 

DOMINO’S PIZZA MASTER ISSUER LLC By:  

 

Name:   Title:   DOMINO’S IP HOLDER LLC By:  

 

Name:   Title:   DOMINO’S PIZZA DISTRIBUTION LLC By:  

 

Name:   Title:  

 

A-1-2



--------------------------------------------------------------------------------

DOMINO’S SPV CANADIAN HOLDING COMPANY INC. By:  

 

Name:   Title:  

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT B TO CLASS A-1

NOTE PURCHASE AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [    ], among [            ]
(the “Transferor”), each purchaser listed as an Acquiring Committed Note
Purchaser on the signature pages hereof (each, an “Acquiring Committed Note
Purchaser”), the Funding Agent with respect to such Acquiring Committed Note
Purchaser listed on the signature pages hereof (each, a “Funding Agent”), and
the Co-Issuers, Swingline Lender and L/C Provider listed on the signature pages
hereof.

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with subsection 9.17(a) of the Series 2007-1 Class A-1
Note Purchase Agreement, dated as of April 16, 2007 (as from time to time
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2007-1 Class A-1 Note Purchase Agreement”; terms defined
therein being used herein as therein defined), among the Co-Issuers, the Conduit
Investors, Committed Note Purchasers and Funding Agents named therein, the L/C
Provider and Swingline Lender named therein, Domino’s Pizza LLC, as Master
Servicer, and Lehman Commercial Paper Inc., as Administrative Agent (in such
capacity, the “Administrative Agent”);

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2007-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2007-1 Class A-1 Note Purchase Agreement, the Series 2007-1
Class A-1 Advance Notes and each other Related Documents to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2007-1 Class A-1 Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2007-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2007-1 Class A-1 Note Purchase Agreement and
(ii) the Transferor’s Committed Note Purchaser Percentage of the

 

B-1



--------------------------------------------------------------------------------

related Investor Group Principal Amount. The Transferor hereby irrevocably
sells, assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of (x) the
Transferor’s Commitment under the Series 2007-1 Class A-1 Note Purchase
Agreement and (y) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2007-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [                    ] received by such Acquiring
Committed Note Purchaser pursuant to the Series 2007-1 Supplement from and after
the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2007-1
Supplement or the Series 2007-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2007-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2007-1 Supplement, the
Series 2007-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2007-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Co-Issuers or the performance or observance by the Co-Issuers
of any of the Co-Issuer’s obligations under the Indenture, the Series 2007-1
Class A-1 Note Purchase Agreement, the Related Documents or any other instrument
or document furnished pursuant

 

B-2



--------------------------------------------------------------------------------

hereto; (iii) each Acquiring Committed Note Purchaser confirms that it has
received a copy of the Indenture, the Series 2007-1 Class A-1 Note Purchase
Agreement and such other Related Documents and other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption Agreement; (iv) each Acquiring
Committed Note Purchaser will, independently and without reliance upon the
Administrative Agent, the Transferor, the Funding Agent or any other Investor
Group and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Series 2007-1 Class A-1 Note Purchase Agreement; (v) each
Acquiring Committed Note Purchaser appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2007-1 Class A-1 Note Purchase Agreement as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2007-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed Note
Purchaser appoints and authorizes the related Funding Agent to take such action
as agent on its behalf and to exercise such powers under the Series 2007-1
Class A-1 Note Purchase Agreement as are delegated to such Funding Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article V of the Series 2007-1 Class A-1 Note Purchase
Agreement; (vii) each Acquiring Committed Note Purchaser agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Series 2007-1 Class A-1 Note Purchase Agreement are required to be
performed by it as an Acquiring Committed Note Purchaser; and (viii) the
Acquiring Committed Note Purchaser hereby represents and warrants to the
Co-Issuers and the Master Servicer that the representations and warranties
contained in Section 6.03 of the Series 2007-1 Class A-1 Note Purchase Agreement
are true and correct with respect to the Acquiring Committed Note Purchaser on
and as of the date hereof and the Acquiring Committed Note Purchaser shall be
deemed to have made such representations and warranties contained in
Section 6.03 of the Series 2007-1 Class A-1 Note Purchase Agreement on and as of
the date hereof.

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its Funding Agent.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

[            ], as Transferor By:  

 

Title:   By:  

 

Title:  

[            ], as Acquiring Committed Note

Purchaser

By:  

 

Title:   [            ], as Funding Agent By:  

 

Title:  

 

B-4



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: DOMINO’S PIZZA MASTER ISSUER LLC
By:  

 

Name:   Title:   DOMINO’S IP HOLDER LLC By:  

 

Name:   Title:   DOMINO’S PIZZA DISTRIBUTION LLC By:  

 

Name:   Title:  

DOMINO’S SPV CANADIAN HOLDING

COMPANY INC.

By:  

 

Name:   Title:  

 

B-5



--------------------------------------------------------------------------------

CONSENTED BY:

LEHMAN COMMERCIAL PAPER INC., as

    Swingline Lender

By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, NATIONAL

    ASSOCIATION, as L/C Provider

By:  

 

Name:   Title:  

 

B-6



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AND ASSUMPTION AGREEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                            ], as

Transferor

 

Prior Commitment Amount:    $[            ] Revised Commitment Amount:   
$[            ] Prior Maximum Investor Group Principal Amount:   
$[            ]

Revised Maximum Investor

Group Principal Amount:

   $[            ]

Related Conduit Investor

(if applicable)

   [            ]

[                            ], as

Acquiring Committed Note Purchaser

Address:

Attention:

Telephone:

Facsimile:

Purchased Percentage of

Transferor’s Commitment: [            ]%

 

Prior Commitment Amount:    $[            ] Revised Commitment Amount:   
$[            ] Prior Maximum Investor Group Principal Amount:   
$[            ]

 

B-7



--------------------------------------------------------------------------------

Revised Maximum Investor

Group Principal Amount:

   $[            ]

Related Conduit Investor

(if applicable)

     [            ]

[                                ], as

related Funding Agent

Address:

Attention:

Telephone:

Facsimile:

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [            ], among (i) [            ]
(the “Transferor Investor Group”), (ii) [            ] (the “Acquiring Investor
Group”), (iii) the Funding Agent with respect to the Acquiring Investor Group
listed on the signature pages hereof (each, a “Funding Agent”), and (iv) the
Co-Issuers, the Swingline Lender and the L/C Provider listed on the signature
pages hereof.

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with subsection 9.17(c) of the Series 2007-1 Class A-1 Note Purchase
Agreement, dated as of April 16, 2007 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2007-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined), among the Co-Issuers, the Conduit Investors,
Committed Note Purchasers and Funding Agents named therein, the L/C Provider and
Swingline Lender named therein, Domino’s Pizza LLC, as Master Servicer, and
Lehman Commercial Paper Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2007-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2007-1 Class A-1 Note Purchase Agreement, the
Series 2007-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2007-1 Class A-1 Note Purchase
Agreement, the Co-Issuers (the date of such execution and delivery, the
“Transfer Issuance Date”), the Conduit Investor and the Committed Note
Purchaser[s] with respect to the Acquiring Investor Group shall be parties to
the Series 2007-1 Class A-1 Note Purchase Agreement for all purposes thereof.

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2007-1

 

C-1



--------------------------------------------------------------------------------

Class A-1 Note Purchase Agreement and (ii) the aggregate related Committed Note
Purchaser Percentage[s] of the related Investor Group Principal Amount. The
Transferor Investor Group hereby irrevocably sells, assigns and transfers to the
Acquiring Investor Group, without recourse, representation or warranty, and the
Acquiring Investor Group hereby irrevocably purchases, takes and assumes from
the Transferor Investor Group, such Acquiring Investor Group’s Purchased
Percentage of (x) the aggregate Commitment[s] of the Committed Note Purchaser[s]
included in the Transferor Investor Group under the Series 2007-1 Class A-1 Note
Purchase Agreement and (y) the aggregate related Committed Note Purchaser
Percentage[s] of the related Investor Group Principal Amount.

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor Investor Group to such Acquiring Investor
Group of any program fees, undrawn facility fee, structuring and commitment fees
or other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2007-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [            ] received by
such Acquiring Investor Group pursuant to the Series 2007-1 Supplement from and
after the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2007-1 Supplement or the Series 2007-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2007-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2007-1 Supplement, the Series 2007-1 Class A-1 Note

 

C-2



--------------------------------------------------------------------------------

Purchase Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Indenture, the Series 2007-1 Class A-1
Notes, the Related Documents or any instrument or document furnished pursuant
thereto; (ii) the Transferor Investor Group makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Co-Issuers or the performance or observance by the Co-Issuers of any of the
Co-Issuers’ obligations under the Indenture, the Series 2007-1 Class A-1 Note
Purchase Agreement, the Related Documents or any other instrument or document
furnished pursuant hereto; (iii) the Acquiring Investor Group confirms that it
has received a copy of the Indenture, the Series 2007-1 Class A-1 Note Purchase
Agreement and such other Related Documents and other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Investor Group Supplement; (iv) the Acquiring Investor Group
will, independently and without reliance upon the Administrative Agent, the
Transferor Investor Group, the Funding Agents or any other Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Series 2007-1 Class A-1 Note Purchase Agreement; (v) the Acquiring Investor
Group appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Series 2007-1
Class A-1 Note Purchase Agreement as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Series 2007-1 Class A-1 Note
Purchase Agreement; (vi) each member of the Acquiring Investor Group appoints
and authorizes the related Funding Agent, listed on Schedule I hereto, to take
such action as agent on its behalf and to exercise such powers under the Series
2007-1 Class A-1 Note Purchase Agreement as are delegated to such Funding Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Series 2007-1 Class A-1 Note
Purchase Agreement; (vii) each member of the Acquiring Investor Group agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Series 2007-1 Class A-1 Note Purchase Agreement are required
to be performed by it as a member of the Acquiring Investor Group; and
(viii) each member of the Acquiring Investor Group hereby represents and
warrants to the Co-Issuers and the Master Servicer that the representations and
warranties contained in Section 6.03 of the Series 2007-1 Class A-1 Note
Purchase Agreement are true and correct with respect to the Acquiring Investor
Group on and as of the date hereof and the Acquiring Investor Group shall be
deemed to have made such representations and warranties contained in
Section 6.03 of the Series 2007-1 Class A-1 Note Purchase Agreement on and as of
the date hereof.

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its Funding Agent.

 

C-3



--------------------------------------------------------------------------------

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[            ], as Transferor Investor Group By:  

 

Title:   [            ], as Acquiring Investor Group By:  

 

Title:   [            ], as Funding Agent By:  

 

Title:  

 

C-5



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: DOMINO’S PIZZA MASTER ISSUER LLC
By:  

 

Name:   Title:   DOMINO’S IP HOLDER LLC By:  

 

Name:   Title:   DOMINO’S PIZZA DISTRIBUTION LLC By:  

 

Name:   Title:  

DOMINO’S SPV CANADIAN HOLDING

COMPANY INC.

By:  

 

Name:   Title:  

 

C-6



--------------------------------------------------------------------------------

CONSENTED BY:

LEHMAN COMMERCIAL PAPER INC.,

    as Swingline Lender

By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, NATIONAL

    ASSOCIATION, as L/C Provider

By:  

 

Name:   Title:  

 

C-7